


Use these links to rapidly review the document
TABLE OF CONTENTS


10/31/01 MTIN
CALWEST FORM 03/10/02


Exhibit 10.52


LEASE

CABOT INDUSTRIAL PROPERTIES, L.P.,

Landlord,

and

QUANEX CORPORATION,

Tenant

2270 Woodale Drive
Mounds View, MN

--------------------------------------------------------------------------------




TABLE OF CONTENTS




 
   
1.   USE AND RESTRICTIONS ON USE
2.
 
TERM
3.
 
RENT
4.
 
RENT ADJUSTMENTS
5.
 
SECURITY DEPOSIT
6.
 
ALTERATIONS
7.
 
REPAIR
8.
 
LIENS
9.
 
ASSIGNMENT AND SUBLETTING
10.
 
INDEMNIFICATION
11.
 
INSURANCE
12.
 
WAIVER OF SUBROGATION
13.
 
SERVICES AND UTILITIES
14.
 
HOLDING OVER
15.
 
SUBORDINATION
16.
 
RULES AND REGULATIONS
17.
 
REENTRY BY LANDLORD
18.
 
DEFAULT
19.
 
REMEDIES
20.
 
TENANT'S BANKRUPTCY OR INSOLVENCY
21.
 
QUIET ENJOYMENT
22.
 
CASUALTY
23.
 
EMINENT DOMAIN
24.
 
SALE BY LANDLORD
25.
 
ESTOPPEL CERTIFICATES
26.
 
SURRENDER OF PREMISES
27.
 
NOTICES
28.
 
TAXES PAYABLE BY TENANT
29.
 
EXPANSION OPTION
30.
 
DEFINED TERMS AND HEADINGS
31.
 
TENANT'S AUTHORITY
32.
 
FINANCIAL STATEMENTS AND CREDIT REPORTS
 
 
 

i

--------------------------------------------------------------------------------


33.
 
COMMISSIONS
34.
 
TIME AND APPLICABLE LAW
35.
 
SUCCESSORS AND ASSIGNS
36.
 
ENTIRE AGREEMENT
37.
 
EXAMINATION NOT OPTION
38.
 
RECORDATION
39.
 
LIMITATION OF LANDLORD'S LIABILITY
EXHIBIT A—FLOOR PLAN DEPICTING THE PREMISES
EXHIBIT A-1—SITE PLAN
EXHIBIT B—INITIAL ALTERATIONS
EXHIBIT C—COMMENCEMENT DATE MEMORANDUM
EXHIBIT D—RULES AND REGULATIONS

ii

--------------------------------------------------------------------------------




MULTI-TENANT INDUSTRIAL NET LEASE

REFERENCE PAGES


BUILDING:   2270 Woodale Drive, Mounds View, MN
LANDLORD:
 
Cabot Industrial Properties, L.P., a Delaware limited partnership
LANDLORD'S ADDRESS:
 
Two Center Plaza, Suite 430
Boston, MA 02109
Attn.: Asset Management WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:   75
Remittance Dr., Suite 1018
Chicago, IL 60675-1018
LEASE REFERENCE DATE:
 
August 28, 2002
TENANT:
 
Quanex Corporation, a Delaware corporation
TENANT'S NOTICE ADDRESS:
 
   
(a) As of the Rent Commencement Date:
 
2270 Woodale Drive, Suite Number     , Mounds View, MN  
(b) Prior to the Rent Commencement Date:
 
2772 Fairview Avenue North
Roseville, MN 55113
PREMISES ADDRESS:
 
2270 Woodale Drive, Suite Number     , Mounds View, MN
PREMISES RENTABLE AREA:
 
approximately 124,269 sq. ft. (for outline of Premises see Exhibit A)
USE:
 
Manufacturing, warehousing, distribution and general office and uses incidental
thereto
SCHEDULED COMMENCEMENT DATE:
 
September 1, 2002
RENT COMMENCEMENT DATE:
 
February 15, 2003
TERM OF LEASE:
 
Approximately five (5) years and six (6) months beginning on the Commencement
Date and ending on the Termination Date, with two renewal options of three years
each.
TERMINATION DATE:
 
February 29, 2008
ANNUAL RENT and MONTHLY INSTALLMENT OF RENT (Article 3):
 
 



Period

--------------------------------------------------------------------------------


 
 

 
 

 
 

 
 
  Rentable Square Footage

--------------------------------------------------------------------------------

  Rent Per Square Foot

--------------------------------------------------------------------------------

   
  Monthly Installment of Rent

--------------------------------------------------------------------------------

from

--------------------------------------------------------------------------------

  to

--------------------------------------------------------------------------------

  Annual Rent

--------------------------------------------------------------------------------

9/1/2002   2/14/2003   124,269   $ 0.00   $ 0.00   $ 0.00 2/15/2003   8/31/2005
  124,269   $ 4.00   $ 497,076.00   $ 41,423.00 9/1/2005   2/29/2008   124,269  
$ 4.32   $ 536,842.08   $ 44,736.84


INITIAL ESTIMATED MONTHLY INSTALLMENT OF RENT ADJUSTMENTS (Article 4)
 
$

iii

--------------------------------------------------------------------------------


TENANT'S PROPORTIONATE SHARE:
 
85.7%
SECURITY DEPOSIT:
 
$20,000.00
ASSIGNMENT/SUBLETTING FEE
 
$1,000.00
REAL ESTATE BROKER DUE COMMISSION:
 
Northco Corporation; United Properties
TENANT'S SIC CODE:
 
321000

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes Exhibits A through D,
all of which are made a part of this Lease.

LANDLORD:   TENANT:
Cabot Industrial Properties, L.P., a Delaware limited partnership
 
Quanex Corporation, a Delaware corporation
By:
Cabot Industrial Trust, a Maryland real estate investment trust and its General
Partner
 
 
 
By:
RREEF America, L.L.C., a Delaware limited liability company, its agent
 
 
 
 
By:
/s/  STEPHEN P. VALLARELLI      

--------------------------------------------------------------------------------


 
By:
/s/  JAMES W. GULLIFORD      

--------------------------------------------------------------------------------


 
Name:
Stephen P. Vallarelli

--------------------------------------------------------------------------------


 
Name:
James W. Gulliford

--------------------------------------------------------------------------------


 
Title:
Vice President

--------------------------------------------------------------------------------


 
Title:
President E.P. Div/Quanex

--------------------------------------------------------------------------------


Dated:
August 30, 2002

--------------------------------------------------------------------------------


 
Dated:
August 28, 2002

--------------------------------------------------------------------------------

iv

--------------------------------------------------------------------------------


LEASE


        By this Lease Landlord leases to Tenant and Tenant leases from Landlord
the Premises in the Building as set forth and described on the Reference Pages.
The Premises are depicted on the floor plan attached hereto as Exhibit A, and
the Building is depicted on the site plan attached hereto as Exhibit A-1. The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.

1.    USE AND RESTRICTIONS ON USE.     

        1.1  The Premises are to be used solely for the purposes set forth on
the Reference Pages. Tenant shall not do or permit anything to be done in or
about the Premises which will in any way obstruct or interfere with the rights
of other tenants or occupants of the Building or injure, annoy, or disturb them,
or allow the Premises to be used for any improper, immoral, unlawful, or
objectionable purpose, or commit any waste. Tenant shall not do, permit or
suffer in, on, or about the Premises the sale of any alcoholic liquor without
the written consent of Landlord first obtained. Tenant shall comply with all
governmental laws, ordinances and regulations applicable to its use of the
Premises and its occupancy and shall promptly comply with all governmental
orders and directions for the correction, prevention and abatement of any
violations in the Building or appurtenant land, caused or permitted by, or
resulting from the specific use by, Tenant, or in or upon, or in connection
with, the Premises, all at Tenant's sole expense. Tenant shall not do or permit
anything to be done on or about the Premises or bring or keep anything into the
Premises which will any any way increase the rate of, invalidate or prevent the
procuring of any insurance protecting against loss or damage to the Building or
any of its contents by fire or other casualty or against liability for damage to
property or injury to persons in or about the Building or any part thereof.

        1.2    Hazardous Materials.     

        1.2.1    Tenant agrees that Tenant, its agents and contractors,
licensees, or invitees shall not handle, use, manufacture, store or dispose of
any flammables, explosives, radioactive materials, hazardous wastes or
materials, toxic wastes or materials, or other similar substances, petroleum
products or derivatives (collectively "Hazardous Materials") on, under, or about
the Premises, without Landlord's prior written consent (which consent shall not
be unreasonably withheld as long as Tenant demonstrates and documents to
Landlord's reasonable satisfaction (i) that such Hazardous Materials (A) are
necessary or useful to Tenant's business; and (B) will be used, kept, and stored
in compliance with all laws relating to any Hazardous Materials so brought or
used or kept in or about the Premises; and (ii) that Tenant will give all
required notices concerning the presence in or on the Premises or the release of
such Hazardous Materials from the Premises). Tenant may handle, store, use or
dispose of products containing small quantities of Hazardous Materials, which
products are of a type customarily found in offices and households (such as
aerosol cans containing insecticides, toner for copies, paints, paint remover,
and the like), provided that Tenant shall handle, store, use and dispose of any
such Hazardous Materials in a safe and lawful manner and shall not allow such
Hazardous Materials to contaminate the Premises or the environment.

        1.2.2    Tenant further agrees that Tenant will not permit any substance
to come into contact with groundwater under the Premises. Any such substance
coming into contact with groundwater shall, regardless of its inherent hazardous
characteristics, be considered a Hazardous Material for purposes of this
Paragraph 1.2.

        1.2.3

        1.2.3.1    Notwithstanding the provisions of Paragraph 1.2, Tenant may
handle, store, and use Hazardous Materials, limited to the types, amounts, and
use identified in the Hazardous Materials Exhibit attached hereto. If no
Hazardous Materials Exhibit is attached to this Lease, then this Paragraph 1.2.3
shall be of no force and effect. Tenant hereby certifies to Landlord that the
information provided by Tenant pursuant to this Paragraph is true, correct, and
complete. Tenant covenants to comply with the use restrictions shown on the
attached Hazardous Materials Exhibit. Tenant's business and operations, and more
especially its

--------------------------------------------------------------------------------

handling, storage, use and disposal of Hazardous Materials shall at all times
comply with all applicable laws pertaining to Hazardous Materials. Tenant shall
secure and abide by all permits necessary for Tenant's operations on the
Premises. Tenant shall give or post all notices required by all applicable laws
pertaining to Hazardous Materials. If Tenant shall at any time fail to comply
with this Paragraph, Tenant shall immediately notify Landlord in writing of such
noncompliance.

        1.2.3.2    Tenant shall provided Landlord with copies of any Material
Safety Data Sheets (as required by the Occupational Safety and Health Act)
relating to any Hazardous Materials to be used, kept, or stored at or on the
Premises, at least 30 days prior to the first use, placement, or storage of such
Hazardous Material on the Premises. Landlord shall have 10 days following
delivery of such Material Safety Data Sheets to approve or forbid, in its sole
discretion subject to the limitation contained in Paragraph 1.2 above, such use,
placement, or storage of a Hazardous Material on the Premises.

        1.2.3.3    Tenant shall not store hazardous wastes on the Premises for
more than 90 days; "hazardous waste" has the meaning given it by the Resource
Conservation and Recovery Act of 1976, as amended. Tenant shall not install any
underground or above ground storage tanks on the Premises. Tenant shall not
dispose of any Hazardous Material or solid waste on the Premises. In performing
any alterations of the Premises permitted by the Lease, Tenant shall not install
any Hazardous Material in the Premises without the specific consent of Landlord
attached as an exhibit to this Lease.

        1.2.3.4    Any increase in the premiums for necessary insurance on the
Property which arises from Tenant's use and/or storage of Hazardous Materials
shall be solely at Tenant's expense. Tenant shall procure and maintain at its
sole expense such additional insurance as may be necessary to comply with any
requirement of any Federal, State or local governmental agency with
jurisdiction.

        1.2.4    If Landlord, in its sole discretion, believes that the Premises
or the environment have become contaminated with Hazardous Materials or similar
materials that mush be removed under the laws of the state where the Premises
are located, in breach of the provisions of this Lease, Landlord, in addition to
its tother rights other this Lease, may enter upon the Premises and obtain
samples from the Premises, including without limitation the soil and groundwater
under the Premises, for the purposes of analyzing the same to determine whether
and to what extent the Premises or the environment have become so contaminated.
Tenant shall reimburse Landlord for the costs of any inspection, sampling and
analysis that discloses contamination for which Tenant is labile under the terms
of this Paragraph 1.2. Tenant may not perform any sampling, testing, or drilling
to locate any Hazardous Materials on the Premises without Landlord's prior
written consent.

        1.2.5    Without limiting the above, Tenant shall reimburse, defend,
indemnify and hold Landlord harmless from and against any and all claims,
losses, liabilities, damages, costs and expenses, including without limitation,
loss of rental income, loss due to business interruption, and attorneys fees and
costs, arising out of or in any way connected with the use, manufacture,
storage, or disposal of Hazardous Materials by Tenant, its agents or contractors
on, under or about the Premises including, without limitation, the costs of any
required or necessary investigation, repair, cleanup or detoxification and the
preparation of any closure or other required plans in connection herewith,
whether voluntary or compelled by governmental authority. The indemnify
obligations of Tenant under this clause shall survive any termination of the
Lease. At Landlord's option, Tenant shall perform any required or necessary
investigation, repair, cleanup, or detoxification of the Premises. In such case,
Landlord shall have the right, in its sole discretion, to approve all plans,
consultants, and cleanup standards. Tenant shall provided Landlord on a timely
basis with (i) copies of all documents, reports, and communications with
governmental authorities; and (ii) notice and an opportunity to attend all
meetings with regulatory authorities. Tenant shall

2

--------------------------------------------------------------------------------

comply with all notice requirements and Landlord and Tenant agree to cooperate
with governmental authorities seeking access to the Premises for purposes of
sampling or inspection. No disturbance of Tenant's use of the Premises resulting
from activities conducted pursuant to this Paragraph shall constitute an actual
or constructive eviction of Tenant from the Premises. In the event that such
cleanup extends beyond the termination of the Lease, Tenant's obligation to pay
rent (including additional rent and percentage rent, if any) shall continue
until such cleanup is completed and any certificate of clearance or similar
document has been delivered to Landlord. Rent during such holdover period shall
be at the market rent. Landlord and Tenant shall equally share in the expense of
this appraisal except that in the event the rent is found to be within fifteen
percent of the original rate quoted by Landlord, then Tenant shall bear the full
cost of all the appraisal process. In no event shall the rent be subject to
determination or modification by any person, entity, court or authority other
than as set forth expressly herein, and in no event shall the rent for any
holdover period be less that the rent due in the proceeding period.

        1.2.6    Notwithstanding anything set forth in this Lease, Tenant shall
only be responsible for contamination of Hazardous Materials or any cleanup
resulting directly therefrom, resulting directly from matters occurring or
Hazardous Materials deposited by Tenant or its agents, contractors, employees or
invitees during the Lease term, and any other period of time during which Tenant
is in actual or constructive occupancy of the Premises. Tenant shall take
reasonable precautions to prevent the contamination of the Premise with
Hazardous Materials by third parties.

        1.2.7    Any of Tenant's insurance insuring against claims of the type
dealt with in this Paragraph 1.2 shall be considered primary coverage for claims
against the Property arising out of or under this paragraph.

        1.2.8    In the event of (i) any transfer of Tenant's interest under
this Lease; or (ii) the termination of this Lease, by lapse of time or
otherwise, Tenant shall be solely responsible for compliance with any and all
then effective federal, state or local laws concerning (i) the physical
condition of the Premises, Building or Property; or (ii) the presence of
hazardous or toxic materials in or on the Premises, Building, or Property (for
example, the New Jersey Environmental Cleanup Responsibility Act, or similar
applicable state laws), including but not limited to any reporting or filing
requirements imposed by such laws. Tenant's duty to pay rent, additional rent,
and percentage rent shall continue until the obligations imposed by such laws
are satisfied in full and any certificate of clearance or similar document has
been delivered to Landlord.

        1.2.9    All consents given by Landlord pursuant to this Paragraph 1.2
shall be in writing and shall be attached as amendments to this Lease. If such
consents are not attached to this Lease, then such consents are not attached to
this Lease, then such consents will not be deemed withheld.

        1.3  Landlord hereby represents to Tenant that, to Landlord's actual
knowledge, there are no Hazardous Materials located at the Premises as of the
date of this Lease, except as set forth on the Phase I environmental report on
the Building, which Landlord has given Tenant the opportunity to review.
Landlord shall indemnify and hold Tenant harmless from and against any and all
costs of any required or necessary investigation, repair, cleanup or
detoxification and the preparation of any closure or other required plans in
connection therewith, whether voluntary or compelled by governmental authority,
to the extent that such costs are incurred due to Hazardous Materials which are
located at the Premises prior to the execution of this Lease and have not been
placed at the Premises by Tenant.

        1.4  Tenant and the Tenant Entities will be entitled to the
non-exclusive use of the common areas of the Building as they exist from time to
time during the Term, including the sue of the loading dock facilities and not
less than one hundred fifty (150) of the parking spaces which are part of the
parking facilities, subject to Landlord's reasonable rules and regulations
regarding such use. However, in no event will Tenant or the Tenant Entities park
more than one hundred fifty (150) vehicles in the parking facilities available
for common use. The foregoing shall not be deemed to provided Tenant with an
exclusive right to any parking spaces or any guaranty of the availability of any
particular parking spaces.

3

--------------------------------------------------------------------------------

2.    TERM.     

        2.1  The Term of this Lease shall being on the date ("Commencement
Date") which shall be the later of the Scheduled Commencement Date as shown on
the Reference Pages and the date that Landlord shall tender possession of the
Premises to Tenant, and shall terminate on the date as shown on the Reference
Pages ("Termination Date"), unless sooner terminated by the provisions of this
Lease. Landlord shall deliver the Premises "as is", but shall be obligated to
substantially complete the work set forth in Exhibit B by October 15, 2002,
failing which, the Rent Commencement Date shall be extended by one day for every
day after October 15, 2002 until Landlord substantial completes the required
work. Tenant shall deliver a punch list of items not completed within thirty
(30) days after Landlord notifies Tenant of the completion of the work and
Landlord agrees to proceed with due diligence to perform its obligations
regarding such items. If Landlord fails to correct and/or complete the punch
list items within sixty (60) days after Landlord receives the punch list, Tenant
may, at Tenant's option, elect to complete the punch list items. In such event,
Landlord will reimburse Tenant for the actual, reasonable costs which Tenant
incurs within twenty (20) days of Tenant's request, which includes copies of
paid invoices for such work. Tenant shall, at Landlord's request, execute and
deliver a memorandum agreement provided by Landlord in the form of Exhibit C
attached hereto, setting forth the actual Commencement Date, Termination Date
and, if necessary, as revised rent schedule. Should Tenant fail to do so within
thirty (3) days after Landlord's request, the information set forth in such
memorandum provided by Landlord shall be conclusively presumed to be agreed and
correct.

        2.2  Tenant agrees that in the event of the inability of Landlord to
deliver possession of the Premises with all of Landlord's work substantially
complete on the Scheduled Commencement Date for any reason, Landlord shall not
be liable for any damage resulting from such inability, but Tenant shall not be
liable for any rent until one hundred twenty-two (122) days after the date on
which Landlord delivers possession of the Premises to Tenant in the condition
required by Section 2.1. No such failure to give possession on the Scheduled
Commencement Date shall affect the other obligations of Tenant under this Lease,
except that if Landlord is unable to deliver possession of the Premises within
one hundred twenty (120) days after the Scheduled Commencement Date, Tenant
shall have the option to terminate this Lease unless said delay is as a result
of: (a) Tenant's failure to agree to plans and specifications and/or
construction costs estimates or bids; (b) Tenant's request for materials,
finishes or installations other than Landlord's standard except those, if any,
that Landlord shall have expressly agreed to furnish without extension of time
agreed by Landlord; (c) Tenant's change in any plans or specifications; or,
(d) performance or completion by a party employed by Tenant (each of the
foregoing, a "Tenant Delay"). If any delay is the result of a Tenant Delay, the
Commencement Date and the payment of rent under this Lease shall be accelerated
by the number of days of such Tenant Delay.

        2.3  In the event Landlord permits Tenant, or any agent, employee or
contractor of Tenant, to enter, use or occupy the Premises prior to the
Commencement Date, such entry, use or occupancy shall be subject to all the
provisions of this Lease other than the payment of rent, including, without
limitation, Tenant's compliance with the insurance requirements of Article 11.
Said early possession shall not advance the Termination Date.

        2.4  Tenant acknowledge that a portion of the Premises, approximately
5,045 square feet, is currently leased to the General Services Administration
(the "GSA Space"), who has agreed to relocate within the Building, but that the
lease for such relocation has not yet been executed. Notwithstanding Landlord's
obligations set forth in this Article, Tenant agrees that Landlord shall not be
obligated to deliver the GSA Space to Tenant until the later of the date
Landlord is required to deliver the Premises under Sections 2.1 and 2.2 or the
date which is thirty (30) days after Landlord obtains possession of the GSA
Space. If Landlord delivers the GSA Space after the Commencement Date, a
prorated portion (based on the actual square footage of the GSA Space related to
the square footage of the entire Premises) of the Annual Rent and Tenant's
Proportionate Share of Expenses and Taxes shall be abated until the later of the
Rent Commencement Date or one hundred twenty-two (122) days after Landlord
delivers the GSA Space to Tenant.

4

--------------------------------------------------------------------------------



        2.5  Tenant shall, provided the Lease is in full force and effect and no
Event of Default exists under the Lease at the time of notification or
commencement, have two-successive options to renew this Lease for a term of
three years each, for the portion of the Premises being leased by Tenant as of
the date the renewal term is to commence, on the same terms and conditions set
forth in the Lease, except as modified by the terms, covenants and conditions as
set forth below:

        2.5.1    If Tenant elects to exercise said option, then Tenant shall
provide Landlord with written notice no earlier than the date which is eighteen
(18) months prior to the expiration of the then current term of the Lease but no
later than the date which is nine (9) months prior to the expiration of the then
current term of this Lease. If Tenant fails to provide such notice, Tenant shall
have no further or additional right to extend or renew the term of the Lease.

        2.5.2    The Annual Rent and Monthly Installment in effect at the
expiration of the then current term of the Lease shall be adjusted to reflect
the current fair market rental for comparable space in the Building and in other
similar buildings in the same rental market as of the date the renewal term is
to commence, taking into account the specific provisions of the Lease which will
remain constant and whether Landlord has agreed to any improvement allowance as
provided below. Landlord shall advise Tenant of Landlord's estimate of the fair
market rental rate for the Premises during the renewal term no later than thirty
(30) days after receipt of Tenant's written request therefor. Said request shall
be made no earlier than thirty (30) days prior to the first date on which Tenant
may exercise its option under this Paragraph. Said notification of the proposed
new Annual Rent may include a provision for its escalation to provide for a
change in fair market rental between the time of notification and the
commencement of the renewal term. If Tenant and Landlord are unable to agree on
a mutually acceptable rental rate not later than sixty (60) days after Tenant
exercises a renewal option, then Landlord and Tenant shall each appoint a
qualified MAI appraiser doing business in the area, in turn those two
independent MAI appraisers shall appoint a third MAI appraiser and the majority
shall decide upon the fair market rental for the Premises as of the expiration
of the then current term. Landlord and Tenant shall equally share in the expense
of this appraisal except that in the event the Annual Rent and Monthly
Installment is found to be within ten percent (10%) of the original rate quoted
by Landlord, then Tenant shall bear the full cost of all the appraisal process.
Notwithstanding anything to the contrary in the foregoing, Tenant shall have the
right, which must be exercised, if at all, within thirty (30) days after the
decision of the appraisers is issued, to rescind Tenant's exercise of the
renewal option by delivering written notice of such rescission (the "Rescission
Notice") to Landlord; provided that if Tenant exercises such rescission right:
(i) Tenant shall promptly pay all fees and costs of the appraisers; (ii) the
Term of this Lease may, at Landlord's option, be extended by notice to Tenant
within ten (10) days after Landlord receives the Rescission Notice so that it
will expire on the date which is nine (9) months after the date on which
Landlord receives the Rescission Notice; and (iii) Tenant shall pay the fair
market rental rate as determined by the appraisers as the Annual Rent for the
Premises from and after the date on which this Lease would otherwise have
expired and during the period of any such lease extension.

        2.5.3    The Premises shall be re-leased on an "as is, where is" basis,
with no improvements; provided, however that Landlord shall negotiate with
Tenant in good faith for an improvement allowance based on the market at that
time. As each renewal option provided for above is exercised, the number of
renewal options remaining to be exercised is reduced by one and upon exercise of
the last remaining renewal option Tenant shall have no further right to extend
the term of the Lease.

        2.5.4    This option is not transferable, other than to a permitted
assignee or sublessee as described in Section 9.7; the parties hereto
acknowledge and agree that they intend that the aforesaid option to renew this
Lease shall be "personal" to Tenant as set forth above and that in

5

--------------------------------------------------------------------------------




no event will any assignee or sublessee (other than a permitted assignee or
sublessee as described in Section 9.7) have any rights to exercise the aforesaid
option to renew.

3.    RENT.     

        3.1  Commencing on the Rent Commencement Date, Tenant agrees to pay to
Landlord the Annual Rent in effect from time to time by paying the Monthly
Installment of Rent then in effect on or before the first day of each full
calendar month during the Term. The Monthly Installment of Rent in effect at any
time shall be one-twelfth (1/12) of the Annual Rent in effect at such time. Rent
for any period during the Term which is less than a full month shall be a
prorated portion of the Monthly Installment of Rent based upon the number of
days in such month. Said rent shall be paid to Landlord, without deduction or
offset (except as otherwise specifically provided in this Lease) and without
notice or demand, at the Rent Payment Address, as set forth on the Reference
Pages, or to such other person or at such other place as Landlord may from time
to time designate in writing. Unless specified in this Lease to the contrary,
all amounts and sums payable by Tenant to Landlord pursuant to this Lease shall
be deemed additional rent.

        3.2  Tenant recognizes that late payment of any rent or other sum due
under this Lease will result in administrative expense to Landlord, the extent
of which additional expense is extremely difficult and economically impractical
to ascertain. Tenant therefore agrees that if rent or any other sum is not paid
within five (5) days after notice of when due and payable pursuant to this
Lease, a late charge shall be imposed in an amount equal to the greater of:
(a) Fifty Dollars ($50.00), or (b) four percent (4%) of the unpaid rent or other
payment. If any rent or other sum remains unpaid for a period in excess of
thirty days, Tenant shall pay Landlord interest on such amount at an annual rate
equal to the prime rate of interest reported in the Wall Street Journal from
time to time plus three percent (3%) until such time as such sums have been
fully paid. The provisions of this Section 3.2 in no way relieve Tenant of the
obligation to pay rent or other payments on or before the date on which they are
due, nor do the terms of this Section 3.2 in any way affect Landlord's remedies
pursuant to Article 19 of this Lease in the event said rent or other payment is
unpaid after date due.

4.    RENT ADJUSTMENTS.     

        4.1  For the purpose of this Article 4, the following terms are defined
as follows:

        4.1.1    Lease Year: Each fiscal year (as determined by Landlord from
time to time) falling partly or wholly within the period from the Rent
Commencement Date to the Termination Date.

        4.1.2    Expenses: All reasonable costs of operation, maintenance,
repair, replacement and management of the Building, as determined in accordance
with generally accepted accounting principles, including the following costs by
way of illustration, but not limitation: water and sewer charges; insurance
charges of or relating to all insurance policies and endorsements deemed by
Landlord to be reasonably necessary or desirable and relating in any manner to
the protection, preservation, or operation of the Building or any part thereof;
utility costs, including, but not limited to, the cost of heat, light, power,
steam, gas; waste disposal; the cost of security and alarm services (including
any central station signaling system); costs of cleaning, repairing, replacing
and maintaining the common areas, including parking and landscaping, window
cleaning costs; labor costs; costs and expenses of managing the Building
including management and/or administrative fees (not to exceed 4% of gross rents
received from tenants of the Property); material costs; equipment costs
including the cost of maintenance, repair and service agreements and rental and
leasing costs; purchase costs of equipment; current rental and leasing costs of
items which would be capital items if purchased; tool costs; licenses, permits
and inspection fees; wages and salaries; employee benefits and payroll taxes;
accounting and legal fees; any sales, use or service taxes incurred in
connection therewith. Notwithstanding the foregoing, no capital expenditures (as
determined by generally accepted accounting principles) will be included in
Expenses, except for

6

--------------------------------------------------------------------------------




the following: (i) items which are reasonably calculated to reduce operating
expenses; (ii) capital expenses which are required under any governmental laws,
regulations or ordinances which were not applicable to the Building as of the
Commencement Date (provided, however, that in no event shall Expenses included
any portion, amortized or otherwise, of the cost of upgrading the sprinkler
system or installing an elevator); and, (iii) parking and driveway area
resurfacing; but the costs described in this sentence shall be amortized over
the reasonable life of such expenditures in accordance with such reasonable life
and amortization schedules as shall be determined by Landlord in accordance with
generally accepted accounting principles, with interest on the unamortized
amount at one percent (1%) in excess of the Wall Street Journal prime lending
rate announced from time to time. Expenses shall not include: (a) depreciation
or amortization of the Building or equipment in the Building except as provided
herein; (b) loan principal payments; (c) expenses in connection with leasing
space in the Building, including costs of alterations of tenants' premises,
leasing commissions, advertising costs and legal fees; (d) interest expenses on
long-term borrowings; (e) costs and expenses attributable to any personnel
except to the extent the time and energies of such personnel are devoted to the
Building; and (f) insurance costs to the extent that any insurance coverage,
deductibles and/or premiums are not consistent with standards, prudent industry
practice for similar projects in the region.

        4.1.3    Taxes: Real estate taxes and any other taxes, charges and
assessments which are levied with respect to the Building or the land
appurtenant to the Building, or with respect to any improvements, fixtures and
equipment or other property of Landlord, real or personal, located in the
Building and used in connection with the operation of the Building and said
land, any payments to any ground lessor in reimbursement of tax payments made by
such lessor; and all fees, expenses and costs incurred by Landlord in
investigating, protesting, contesting or in any way seeking to reduce or avoid
increase in any assessments, levies or the tax rate pertaining to any Taxes to
be paid by Landlord in any Lease Year. Taxes shall not include any corporate
franchise, or estate, inheritance or net income tax, or tax imposed upon any
transfer by Landlord of its interest in this Lease or the Building or any taxes
to be paid by Tenant pursuant to Article 28.

        4.2  Tenant shall pay as additional rent for each Lease Year Tenant's
Proportionate Share of Expenses and Taxes incurred for such Lease Year.
Notwithstanding the foregoing, the amount charged to Tenant for any Lease Year
with respect to those Controllable Expenses (defined below) in excess of the
Controllable Expenses paid or incurred in the first Lease Year (the latter the
"Base Year Controllable Expenses") shall be limited to the amount by which the
Base Year Controllable Expenses is exceeded by the Base Year Controllable
Expenses as increased at the cumulative annual compound rate of five percent
(5%). By way of illustration, if the Base Year Controllable Expenses are $1.00
per square foot, excess Controllable Expenses chargeable to Tenant for the
second Lease Year pursuant to this Section 4.2 cannot exceed $0.05 per square
foot, $0.11 per square foot for the third Lease Year, and so forth.
"Controllable Expenses" means those Expenses which are within the reasonable
control of Landlord, including, by way of example and not by way of limitation,
landscaping and parking lot maintenance and management fees, and shall not
include real estate taxes, insurance costs, unforeseen repairs costs, capital
expenditures or other costs or expenses which are not within the reasonable
control of Landlord, including, by way of example but not by way of limitation,
costs which are established by public utilities, government regulation or
multi-employer labor agreements or which are subject to variation due to weather
conditions, such as snow removal.

        4.3  The annual determination of Expenses shall be made by Landlord and
shall be binding upon Landlord and Tenant, subject to the provisions of this
Section 4.3. During the Term, Tenant may review, at Tenant's sole cost and
expense, the books and records supporting such determination in an office of
Landlord, or Landlord's agent, during normal business hours, upon giving
Landlord five (5) days advance written notice within one hundred eighty (180)
days after receipt of such determination, but in no event more often than once
in any one (1) year period, subject to execution of a confidentiality

7

--------------------------------------------------------------------------------


agreement acceptable to Landlord, and provided that if Tenant utilizes an
independent accountant to perform such review it shall be one of regional or
national standing which is reasonable acceptable to Landlord, is not compensated
on a contingency basis and is also subject to such confidentiality agreement. If
Tenant fails to object to Landlord's determination of Expenses within one
hundred eighty (180) days after receipt, or if any such objection fails to state
with specificity the reason for the objection, Tenant shall be deemed to have
approved such determination and shall have no further right to object to or
contest such determination.

        4.4  Prior to the actual determination thereof for a Lease Year,
Landlord may from time to time estimate Tenant's liability for Expenses and/or
Taxes under Section 4.2, Article 6 and Article 28 for the Lease Year or portion
thereof. Landlord will give Tenant written notification of the amount of such
estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate. Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.

        4.5  When the above mentioned actual determination of Tenant's liability
for Expenses and/or Taxes is made for any Lease Year and when Tenant is so
notified in writing, then:

        4.5.1  If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses and/or Taxes for the Lease Year is less than
Tenant's liability for Expenses and/or Taxes, then Tenant shall pay such
deficiency to Landlord as additional rent in one lump sum within thirty (30)
days of receipt of Landlord's bill therefor; and

        4.5.2  If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses and/or Taxes for the Lease Year is more than
Tenant's liability for Expenses and/or Taxes, then Landlord shall credit the
difference against the then next due payments to be made by Tenant under this
Lease, or, if the Lease has terminated, refund the difference in cash.

        4.6  If the Commencement Date is other than January 1 or if the
Termination Date is other than December 31, Tenant's liability for Expenses and
Taxes for the Lease Year in which said Date occurs shall be prorated based upon
a three hundred sixty-five (365) day year.

5.    SECURITY DEPOSIT.     Tenant shall deposit the Security Deposit with
Landlord upon the execution of this Lease. Said sum shall be held by Landlord as
security for the faithful performance by Tenant of all the terms, covenants and
conditions of this Lease to be kept and performed by Tenant and not as an
advance rental deposit or as a measure of Landlord's damage in case of Tenant's
default. If an Event of Default occurs, Landlord may use any part of the
Security Deposit for the payment of any rent or any other sum in default, or for
the payment of any third party expenses which Landlord pays or becomes obligated
to pay by reason of Tenant's default. If any portion is so used, Tenant shall
within five (5) days after written demand therefor, deposit with Landlord an
amount sufficient to restore the Security Deposit to its original amount and
Tenant's failure to do so shall be a material breach of this Lease. Except to
such extent, if any, as shall be required by law, Landlord shall not be required
to keep the Security Deposit separate from its general funds, and Tenant shall
not be entitled to interest on such deposit. If Tenant shall fully and
faithfully perform every provision of this Lease to be performed by it, the
Security Deposit or any balance thereof shall be returned to Tenant within
thirty (30) days of the termination of this Lease and, if applicable, Landlord
shall deliver to Tenant a written explanation of the reason(s) that any portion
of the Security Deposit has been retained by Landlord.

6.    ALTERATIONS.     

        6.1  Except for those, if any, specifically provided for in Exhibit B to
this Lease, Tenant shall not make or suffer to be made any alterations,
additions or improvements, including, but not limited to, the attachment of any
fixtures or equipment in, on or to the Premises or any part thereof or the
making of

8

--------------------------------------------------------------------------------


any improvements as required by Article 7, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. When applying for such consent, Tenant shall, if requested by Landlord,
furnish complete plans and specifications for such alterations, additions and
improvements. Landlord shall have a period of twenty (20) days after its receipt
of such plans and specifications to notify Tenant of (a) Landlord's approval, or
(b) the basis for Landlord's withholding of approval. If Landlord fails to so
notify Tenant within such twenty (20) day period, then Landlord shall be deemed
to have approved such plans and specifications. Landlord's consent shall not be
required with respect to alterations which (i) are not structural in nature,
(ii) are not visible from the exterior of the Building, (iii) do not affect or
require modification of the Building's electrical, mechanical, plumbing, HVAC or
other systems, and (iv) in aggregate do not cost more than $5.00 per rentable
square foot of that portion of the Premises affected by the alterations in
question.

        6.2  In the event Landlord consents to the making of any such
alteration, addition or improvement by Tenant, the same shall be made by using
either Landlord's contractor or a contractor reasonably approved by Landlord, in
either event at Tenant's sole cost and expense. If Tenant shall employ any
contractor other than Landlord's contractor and such other contractor or any
subcontractor of such other contractor shall employ any non-union labor or
supplier, Tenant shall be responsible for and hold Landlord harmless from any
and all delays, damages and extra costs suffered by Landlord as a result of any
dispute with any labor unions concerning the wage, hours, terms or conditions of
the employment of any such labor. In any event Tenant shall reimburse Landlord
for all third-party costs actually incurred by Landlord in connection with the
proposed work and the design thereof, with all such amounts being due five (5)
days after Landlord's demand.

        6.3  All alterations, additions or improvements proposed by Tenant shall
be constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof and to protect
Landlord and the Building and appurtenant land against any loss from any
mechanic's, materialmen's or other liens. Tenant shall pay in addition to any
sums due pursuant to Article 4, any increase in real estate taxes attributable
to any such alteration, addition or improvement for so long, during the Term, as
such increase is ascertainable; at Landlord's election said sums shall be paid
in the same way as sums due under Article 4. Landlord may, as a condition to its
consent to any particular alterations or improvements, require Tenant to deposit
with Landlord the amount reasonably estimated by Landlord as sufficient to cover
the cost of removing such alterations or improvements and restoring the
Premises, to the extent required under Section 26.2

7.    REPAIR.     

        7.1  Landlord shall have no obligation to alter, remodel, improve,
repair, decorate or paint the Premises, except as specified in Exhibit B if
attached to this Lease and except that Landlord shall repair and maintain in
good condition and repair: (i) the utility lines serving the Premises from their
point of connection to the Premises to the point at which the utility service
provider is obligated to maintain the same; (ii) the exterior walls of the
Building and the structural portions of the roof, foundation and walls of the
Building; and (iii) the common areas serving the Building including, without
limitation, the parking facilities, sidewalks and landscaping. The cost of any
roof replacement shall be paid by Landlord and not passed through to Tenant as
an Expense under Article 4 or otherwise. By taking possession of the Premises,
Tenant accepts them as being in good order, condition and repair and in the
condition in which Landlord is obligated to deliver them, except for latent
defects in Landlord's work and as set forth in the punch list to be delivered
pursuant to Section 2.1. It is hereby understood and agreed that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant, except as specifically set forth in this Lease.
Landlord shall not be liable for any failure to make any repairs or to perform
any maintenance unless such failure shall persist for

9

--------------------------------------------------------------------------------


an unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant.

        7.2  Except as otherwise provided in this Lease, Tenant shall at its own
cost and expense keep and maintain all parts of the Premises and such portion of
the Building and improvements as are within the exclusive control of Tenant in
good condition, promptly making all necessary repairs and replacements, whether
ordinary or extraordinary, with materials and workmanship of the same character,
kind and quality as the original (including, but not limited to, repair and
replacement of all fixtures installed by Tenant, water heaters serving the
Premises, windows, glass and plate glass, doors, exterior stairs, skylights, any
special office entries, interior walls and finish work, floors and floor
coverings, heating and air conditioning systems serving the Premises, electrical
systems and fixtures, sprinkler systems, dock boards, truck doors, dock bumpers,
plumbing work and fixtures, and performance of regular removal of trash and
debris). In the event that, pursuant to the foregoing, Tenant makes repairs (as
opposed to routine maintenance as required by Section 7.4) to the heating,
ventilating and air conditioning system which cost in excess of $1,000 at one
time, upon any termination of the Lease (other than by reason of Tenant's
default), Landlord shall reimburse Tenant for the unamortized cost of such
repairs, based on a twenty year straight-line amortization. Tenant as part of
its obligations hereunder shall keep the Premises in a clean and sanitary
condition. Tenant will, as far as possible keep all such parts of the Premises
from deterioration due to ordinary wear and from falling temporarily out of
repair, and upon termination or this Lease in any way Tenant will yield up the
Premises to Landlord in good condition and repair, loss by fire or other
casualty excepted (but not excepting any damage to glass). Subject to the
provisions of Articles 12 and 22, Tenant shall, at its own cost and expense,
repair any damage to the Premises or the Building resulting from and/or caused
in whole or in part by the negligence or misconduct of Tenant, its agents,
employees, contractors, invitees, or any other person entering upon the Premises
as a result of Tenant's business activities or caused by Tenant's default
hereunder.

        7.3  Except as provided in Article 22, there shall be no abatement of
rent and no liability of Landlord by reason of any injury to or interference
with Tenant's business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or to
fixtures, appurtenances and equipment in the Building. Except to the extent, if
any, prohibited by law, Tenant waives the right to make repairs at Landlord's
expense under any law, statute or ordinance now or hereafter in effect.

        7.4  Tenant shall, at its own cost and expense, enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
approved by Landlord for servicing all heating and air conditioning systems and
equipment serving the Premises (and a copy thereof shall be furnished to
Landlord). The service contract must include all services suggested by the
equipment manufacturer in the operation/maintenance manual and must become
effective within thirty (30) days of the date Tenant takes possession of the
Premises. Should Tenant fail to do so, Landlord may, upon notice to Tenant,
enter into such a maintenance/ service contract on behalf of Tenant or perform
the work and in either case, charge Tenant the cost thereof along with a
reasonable amount for Landlord's overhead.

        7.5  Landlord shall coordinate any repairs and other maintenance of any
railroad tracks serving the Building and, if Tenant uses such rail tracks,
Tenant shall reimburse Landlord or the railroad company from time to time upon
demand, as additional rent, for its share of the costs of such repair and
maintenance and for any other sums specified in any agreement to which Landlord
or Tenant is a party respecting such tracks, such costs to be borne
proportionately by all tenants in the Building using such rail tracks, based
upon the actual number of rail cars shipped and received by such tenant during
each calendar year during the Term.

10

--------------------------------------------------------------------------------




8.    LIENS.     Tenant shall keep the Premises, the Building and appurtenant
land and Tenant's leasehold interest in the Premises free from any liens arising
out of any services, work or materials performed, furnished, or contracted for
by Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within sixty (60) days following the imposition of any such lien, to either
cause the same to be released of record or provide Landlord with insurance
against the same issued by a major title insurance company or such other
protection against the same as Landlord shall accept (such failure to constitute
an Event of Default), Landlord shall have the right to cause the same to be
released by such means as it shall deem proper, including payment of the claim
giving rise to such lien. All such sums paid by Landlord and all expenses
incurred by it in connection therewith shall be payable to it by Tenant within
five (5) days Landlord's demand.

9.    ASSIGNMENT AND SUBLETTING.     

        9.1  Except as otherwise provided in Section 9.7, Tenant shall not have
the right to assign or pledge this Lease or to sublet the whole or any part of
the Premises whether voluntarily or by operation of law, or permit the use or
occupancy of the Premises by anyone other than the Tenant, and shall not make,
suffer or permit such assignment, subleasing or occupancy without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed, and said restrictions shall be binding upon any and all
assignees of the Lease and subtenants of the Premises. In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least thirty (30) days but not more than one hundred twenty (120)
days prior to the proposed commencement date of such subletting or assignment,
which notice shall set forth the name of the proposed subtenant or assignee, the
relevant terms of any sublease or assignment and copies of financial reports and
other relevant financial information of the proposed subtenant or assignee.

        9.2  Notwithstanding any assignment or subletting, permitted or
otherwise, Tenant shall at all times remain directly, primarily and fully
responsible and liable for the payment of the rent specified in this Lease and
for compliance with all of its other obligations under the terms, provisions and
covenants of this Lease. Upon the occurrence of an Event of Default, if the
Premises or any part of them are then assigned or sublet, Landlord, in addition
to any other remedies provided in this Lease or provided by law, may, at its
option, collect directly from such assignee or subtenant all rents due and
becoming due to Tenant under such assignment or sublease and apply such rent
against any sums due to Landlord from Tenant under this Lease, and no such
collection shall be construed to constitute a novation or release of Tenant from
the further performance of Tenant's obligations under this Lease.

        9.3  In addition to Landlord's right to approve of any subtenant or
assignee, Landlord shall have the option, in its sole discretion, in the event
of any proposed subletting or assignment, to terminate this Lease, or in the
case of a proposed subletting of less than the entire Premises, to recapture the
portion of the Premises to be sublet, as of the date the subletting or
assignment is to be effective. The option shall be exercised, if at all, by
Landlord giving Tenant written notice given by Landlord to Tenant within twenty
(20) days following Landlord's receipt of Tenant's written notice as required
above. However, if Tenant notifies Landlord, within ten (10) days after receipt
of Landlord's termination notice, that Tenant is rescinding its proposed
assignment or sublease, the termination notice shall be void and the Lease shall
continue in full force and effect. If this Lease shall be terminated with
respect to the entire Premises pursuant to this Section, the Term of this Lease
shall end on the date stated in Tenant's notice as the effective date of the
sublease or assignment as if that date had been originally fixed in this Lease
for the expiration of the Term. If Landlord recaptures under this Section only a
portion of the Premises, the rent to be paid from time to time during the
unexpired Term shall abate proportionately based on the proportion by which the
approximate square footage of the remaining portion of the Premises shall be
less than that of the Premises as of the date immediately prior to such
recapture. Tenant shall, at Tenant's own cost and expense, discharge in full any
outstanding commission obligation which may be due and owing to any broker
employed by Tenant

11

--------------------------------------------------------------------------------

for such proposed assignment or subletting, whether or not the Premises are
recaptured pursuant to this Section 9.3 and rented by Landlord to the proposed
tenant or any other tenant.

        9.4  In the event that Tenant sells, sublets, assigns or transfers this
Lease, Tenant shall pay to Landlord as additional rent an amount equal to fifty
percent (50%) of any Increased Rent (as defined below), less the Costs Component
(as defined below), when and as such Increased Rent is received by Tenant. As
used in this Section, "Increased Rent" shall mean the excess of (i) all rent and
other consideration which Tenant is entitled to receive by reason of any sale,
sublease, assignment or other transfer of this Lease, over (ii) the rent
otherwise payable by Tenant under this Lease at such time. For purposes of the
foregoing, any consideration received by Tenant in form other than cash shall be
valued at its fair market value as determined by Landlord in good faith. The
"Costs Component" is that amount which, if paid monthly, would fully amortize on
a straight-line basis, over the entire period for which Tenant is to receive
Increased Rent, the reasonable costs incurred by Tenant for leasing commissions
and tenant improvements in connection with such sublease, assignment or other
transfer.

        9.5  Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant's
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured Event of Default of Tenant or matter
which will become an Event of Default of Tenant with passage of time unless
cured, or if the proposed assignee or sublessee is an entity: (a) with which
Landlord is already in negotiation; (b) is already an occupant of the Building
unless Landlord is unable to provide the amount of space required by such
occupant; (c) is a governmental agency; (d) whose character is incompatible with
other tenants of the Building; (e) with which the payment for the sublease or
assignment is determined in whole or in part based upon its net income or
profits; or (f) would subject the Premises to a use which would: (i) involve
increased personnel or wear upon the Building; (ii) violate any exclusive right
granted to another tenant of the Building; (iii) require any addition to or
modification of the Premises or the Building in order to comply with building
code or other governmental requirements; or, (iv) involve a violation of
Section 1.2. Tenant expressly agrees that for the purposes of any statutory or
other requirements of reasonableness on the part of Landlord, Landlord's refusal
to consent to any assignment or sublease for any of the reasons described in
this Section 9.5, shall be conclusively deemed to be reasonable.

        9.6  Upon any request to assign or sublet, Tenant will pay to Landlord
the Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord's
reasonable attorney's fees, incurred in considering any proposed or purported
assignment or pledge of this Lease or sublease of any of the Premises,
regardless of whether Landlord shall consent to, refuse consent, or determine
that Landlord's consent is not required for, such assignment, pledge or
sublease. Any purported sale, assignment, mortgage, transfer of this Lease or
subletting which does not comply with the provisions of this Article 9 shall be
void.

        9.7  Notwithstanding the foregoing provisions of this Article to the
contrary, Tenant shall be permitted to assign this Lease, or sublet all or a
portion of the Premises, to: (i) an Affiliate (as hereinafter defined) of
Tenant; or (ii) any entity resulting from the merger or consolidation with
Tenant; or (iii) any entity that acquires all or substantially all of Tenant's
assets without the prior consent of Landlord and without the operation of
Sections 9.3, 9.4 or 9.6, if all of the following conditions are first
satisfied:

        9.7.1  There shall not be an Event of Default existing under the Lease;

        9.7.2  a fully executed copy of such assignment or sublease, the
assumption of this Lease by the assignee or acceptance of the sublease by the
sublessee, and such other information regarding the assignment or sublease as
Landlord may reasonably request, shall have been delivered to Landlord;

12

--------------------------------------------------------------------------------

        9.7.3  in the case of a merger or consolidation, the successor
corporation shall have a net worth greater or equal to the net worth of Tenant,
either at the time of the execution of this Lease or at the time of the
assignment, which is greater.

        9.7.4  Tenant acknowledges (and, at Landlord's request, at the time of
such assignment or subletting shall confirm) that in each instance Tenant shall
remain liable for the performance of the terms and conditions of the Lease
despite such assignment or subletting.

        9.7.5  As used herein the term "Affiliate" shall mean an entity which
(i) directly or indirectly controls Tenant or (ii) is under the direct or
indirect control of Tenant or (iii) is under common direct or indirect control
with Tenant. Control shall mean ownership of fifty percent (50%) or more of the
voting securities or rights of the controlled entity, or the power to direct the
decisions of the controlled entity.

10.    INDEMNIFICATION.     None of the Landlord Entities shall be liable and
Tenant hereby waives all claims against them for any damage to any property or
any injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors. Subject to the provisions of Article 12 which
shall override the provisions of this sentence, Tenant shall protect, indemnify
and hold the Landlord Entities harmless from and against any and all loss,
claims, liability or costs (including court costs and reasonable attorney's
fees) incurred by reason of (a) any damage to any property (including but not
limited to property of any Landlord Entity) or any injury (including but not
limited to death) to any person occurring in, on or about the Premises or the
Building to the extent that such injury or damage shall be caused by or arise
from any actual or alleged act, neglect, fault, or omission by or of Tenant or
any Tenant Entity to meet any standards imposed by any duty with respect to the
injury or damage; (b) the conduct or management of any work or thing whatsoever
done by the Tenant in or about the Premises or from transactions of the Tenant
concerning the Premises; (c) Tenant's failure to comply with any and all
governmental laws, ordinances and regulations applicable to the condition or use
of the Premises or its occupancy; or (d) any breach or default on the part of
Tenant in the performance of any covenant or agreement on the part of the Tenant
to be performed pursuant to this Lease. Subject to the provisions of Article 12
which shall override the provisions of this sentence, Landlord shall protect,
indemnify and hold the Landlord Entities harmless from any and all loss, claims,
liability or costs (including court costs and reasonable attorney's fees)
incurred by reason of (a) any damage to any property (including but not limited
to property of any Landlord Entity) or any injury (including but not limited to
death) to any person occurring in, on or about the Premises or the Building to
the extent that such injury or damage shall be caused by or arise from any
negligence or willful misconduct by or of Landlord or any Landlord Entity;
(b) any breach or default on the part of Landlord in the performance of any
covenant or agreement on the part of the Landlord to be performed pursuant to
this Lease. The provisions of this Article shall survive the termination of this
Lease with respect to any claims or liability accruing prior to such
termination.

11.    INSURANCE.     

        11.1 Tenant shall keep in force throughout the Term: (a) a Commercial
General Liability insurance policy or policies to protect the Landlord Entities
against any liability to the public or to any invitee of Tenant or a Landlord
Entity incidental to the use of or resulting from any accident occurring in or
upon the Premises with a limit of not less than $1,000,000 per occurrence and
not less than $2,000,000 in the annual aggregate, or such larger amount as
Landlord may prudently require from time to time, covering bodily injury and
property damage liability and $1,000,000 products/completed operations
aggregate; (b) Business Auto Liability covering owned, non-owned and hired
vehicles with a limit of not less than $1,000,000 per accident; (c) insurance
protecting against liability under Worker's Compensation Laws with limits at
least as required by statute; (d) Employers Liability with limits of

13

--------------------------------------------------------------------------------

$1,000,000 each accident, $1,000,000 disease policy limit, $1,000,000
disease—each employee; (e) All Risk or Special Form coverage protecting Tenant
against loss of or damage to Tenant's alterations, additions, improvements,
carpeting, floor coverings, panelings, decorations, fixtures, inventory and
other business personal property situated in or about the Premises to the full
replacement value of the property so insured, (f) Business Interruption
Insurance for 100% of the 12 months actual loss sustained, and (g) Excess
Liability in the amount of $5,000,000.

        11.2 The aforesaid policies shall (a) be provided at Tenant's expense;
(b) name the Landlord Entities as additional insureds (General Liability)
(Property—Special Form); (c) be issued by an insurance company with a minimum
Best's rating of "A:VII" during the Term; and (d) provide that said insurance
shall not be canceled unless thirty (30) days prior written notice (ten days for
non-payment of premium) shall have been given to Landlord; a certificate of
Liability insurance on Accord Form 25 and a certificate of Property insurance on
Accord Form 27 shall be delivered to Landlord by Tenant upon the Commencement
Date and at least thirty (30) days prior to each renewal of said insurance.

        11.3 Whenever Tenant shall undertake any alterations, additions or
improvements in, to or about the Premises ("Work") the aforesaid insurance
protection must extend to and include injuries to persons and damage to property
arising in connection with such Work, without limitation including liability
under any applicable structural work act, and such other insurance as Landlord
shall require; and the policies of or certificates evidencing such insurance
must be delivered to Landlord prior to the commencement of any such Work.

        11.4 Landlord shall keep in force throughout the Term Commercial General
Liability Insurance and All Risk or Special Form coverage insuring the Landlord
and the Building, in such amounts and with such deductibles as Landlord
determines from time to time in accordance with sound and reasonable risk
management principles. The cost of all such insurance is included in Expenses.

12.    WAIVER OF SUBROGATION.     Tenant and Landlord hereby mutually waive
their respective rights of recovery against each other for any loss insured (or
required to be insured pursuant to Article 11) by fire, extended coverage, All
Risks or other insurance now or hereafter existing for the benefit of the
respective party but only to the extent of the net insurance proceeds payable
under such policies. Each party shall obtain any special endorsements required
by their insurer to evidence compliance with the aforementioned waiver.

13.    SERVICES AND UTILITIES.     Commencing on the Rent Commencement Date,
Tenant shall pay for all water, gas, heat, light, power, telephone, sewer,
sprinkler system charges and other utilities and services used on or from the
Premises, together with any taxes, penalties, and surcharges or the like
pertaining thereto and any maintenance charges for utilities. Tenant shall
furnish all electric light bulbs, tubes and ballasts, battery packs for
emergency lighting and fire extinguishers. If any such services are not
separately metered to Tenant, Tenant shall pay such proportion of all charges
jointly metered with other premises as determined by Landlord, in its sole
discretion, to be reasonable. Any such charges paid by Landlord and assessed
against Tenant shall be immediately payable to Landlord on demand and shall be
additional rent hereunder. Tenant will not, without the written consent of
Landlord, contract with a utility provider to service the Premises with any
utility, including, but not limited to, telecommunications, electricity, water,
sewer or gas, which is not previously providing such service to other tenants in
the Building. Landlord shall in no event be liable for any interruption or
failure of utility services on or to the Premises.

14.    HOLDING OVER.     Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate ("Holdover Rate") which shall be One
Hundred Twenty-Five Percent (125%) of the greater of (a) the amount of the
Annual Rent for the last period prior to the date of such termination plus all
Rent Adjustments under Article 4; and (b) the then market rental value of the
Premises as determined by Landlord assuming a new lease of the Premises of the
then usual duration and other terms, in either case, prorated on a daily basis,
and also pay all damages sustained by Landlord by reason of such

14

--------------------------------------------------------------------------------

retention. If Landlord gives notice to Tenant of Landlord's election to such
effect, and such holding over shall constitute renewal of this Lease for a
period from month to month at the Holdover Rate, but if the Landlord does not so
elect, no such renewal shall result notwithstanding acceptance by Landlord of
any sums due hereunder after such termination; and instead, a tenancy at
sufferance at the Holdover Rate shall be deemed to have been created. In any
event, no provision of this Article 14 shall be deemed to waive Landlord's right
of reentry or any other right under this Lease or at law.

15.    SUBORDINATION.     Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord's interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant's interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument; provided,
further, that no such subordination of this Lease shall be effective until such
time as the mortgagee delivers a commercially reasonable non-disturbance
agreement to Tenant. Notwithstanding the foregoing, Tenant covenants and agrees
to execute and deliver within ten (10) days of Landlord's request such further
instruments evidencing such subordination or superiority of this Lease as may be
required by Landlord.

16.    RULES AND REGULATIONS.     Tenant shall faithfully observe and comply
with all the rules and regulations as set forth in Exhibit D to this Lease and
all reasonable and non-discriminatory modifications of and additions to them
from time to time put into effect by Landlord. Landlord shall not be responsible
to Tenant for the non- performance by any other tenant or occupant of the
Building of any such rules and regulations. These rules and regulations are in
addition to, and shall not be construed in any way to modify, alter or amend, in
whole or in part, the terms, covenants, agreements and conditions of this Lease.
If there is any irreconcilable conflict between the terms of the Lease and the
rules and regulations, the terms of the Lease shall control.

17.    REENTRY BY LANDLORD.     

        17.1 Landlord reserves and shall at all times have the right, upon
reasonable notice and at reasonable times, to re-enter the Premises to inspect
the same, to show said Premises to prospective purchasers, mortgagees or
tenants, and to alter, improve or repair the Premises and any portion of the
Building, without abatement of rent, and may for that purpose erect, use and
maintain scaffolding, pipes, conduits and other necessary structures and open
any wall, ceiling or floor in and through the Building and Premises where
reasonably required by the character of the work to be performed, provided
entrance to the Premises shall not be blocked thereby, and further provided that
the business of Tenant shall not be interfered with unreasonably. Landlord shall
have the right at any time to change the name, number or designation by which
the Building is commonly known. In the event that Landlord damages any portion
of any wall or wall covering, ceiling, or floor or floor covering within the
Premises, Landlord shall repair or replace the damaged portion to match the
original as nearly as commercially reasonable but shall not be required to
repair or replace more than the portion actually damaged. Tenant hereby waives
any clam for damages for any injury or inconvenience to or interference with
Tenant's business, any loss of occupancy or quiet enjoyment of the Premises, and
any other loss occasioned by any action of Landlord authorized by this
Article 17.

        17.2 For each of the aforesaid purposes, Landlord shall at all times
have and retain a key with which to unlock all of the doors in the Premises,
excluding Tenant's vaults and safes or special security areas (designated in
advance), and Landlord shall have the right to use any and all means which
Landlord may deem proper to open said doors in an emergency to obtain entry to
any portion of the Premises. As to any portion to which access cannot be had by
means of a key or keys in Landlord's possession, Landlord is authorized to gain
access by such means as Landlord shall elect and the cost of repairing any
damage occurring in doing so shall be borne by Tenant and paid to Landlord
within five (5) days of Landlord's demand.

15

--------------------------------------------------------------------------------



18.    DEFAULT.     

        18.1 Except as otherwise provided in Article 20, the following events
shall be deemed to be Events of Default under this Lease:

        18.1.1  Tenant shall fail to pay when due any sum of money becoming due
to be paid to Landlord under this Lease, whether such sum be any installment of
the rent reserved by this Lease, any other amount treated as additional rent
under this Lease, or any other payment or reimbursement to Landlord required by
this Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) days after written notice that
such payment was not made when due, but if any such notice shall be given, for
the twelve (12) month period commencing with the date of such notice, the
failure to pay within five (5) days after due any additional sum of money
becoming due to be paid to Landlord under this Lease during such period shall be
an Event of Default, without notice.

        18.1.2    Tenant shall fail to comply with any term, provision or
covenant of this Lease which is not provided for in another Section of this
Article and shall not cure such failure within twenty (20) days forthwith, if
the failure involves a hazardous condition) after written notice of such failure
to Tenant provided, however, that such failure shall not be an event of default
if such failure could not reasonably be cured during such twenty (20) day
period, Tenant has commenced the cure within such twenty (20) day period and
thereafter is diligently pursuing such cure to completion, but the total
aggregate cure period shall not exceed ninety (90) days.

        18.1.3    Tenant shall fail to vacate the Premises immediately upon
termination of this Lease, by lapse of time or otherwise, or upon termination of
Tenant's right to possession only.

        18.1.4    Tenant shall become insolvent, admit in writing its inability
to pay its debts generally as they become due, file a petition in bankruptcy or
a petition to take advantage of any insolvency statute, make an assignment for
the benefit of creditors, make a transfer in fraud of creditors, apply for or
consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof.

        18.1.5    A court of competent jurisdiction shall enter an order,
judgment or decree adjudicating Tenant bankrupt, or appointing a receiver of
Tenant, or of the whole or any substantial part of its property, without the
consent of Tenant, or approving a petition filed against Tenant seeking
reorganization or arrangement of Tenant under the bankruptcy laws of the United
States, as now in effect or hereafter amended, or any state thereof, and such
order, judgment or decree shall not be vacated or set aside or stayed within
sixty (60) days from the date of entry thereof.

19.    REMEDIES.     

        19.1     Except as otherwise provided in Article 20, upon the occurrence
of any of the Events of Default described or referred to in Article 18, Landlord
shall have the option to pursue any one or more of the following remedies
without any notice or demand whatsoever, concurrently or consecutively and not
alternatively:

        19.1.1    Landlord may, at its election, terminate this Lease or
terminate Tenant's right to possession only, without terminating the Lease.

        19.1.2    Upon any termination of this Lease, whether by lapse of time
or otherwise, or upon any termination of Tenant's right to possession without
termination of Lease, Tenant shall surrender possession and vacate the Premises
immediately, and deliver possession thereof to Landlord, and Tenant hereby
grants to Landlord full and free license to enter into and upon the Premises in
such event and to repossess Landlord of the Premises as of Landlord's former
estate

16

--------------------------------------------------------------------------------

and to expel or remove Tenant and any others who may be occupying or be within
the Premises and to remove Tenant's signs and other evidence of tenancy and all
other property of Tenant therefrom without being deemed in any manner guilty of
trespass, eviction or forcible entry or detainer, and without incurring any
liability for any damage resulting therefrom, Tenant waiving any right to claim
damages for such re-entry and expulsion, and without relinquishing Landlord's
right to rent or any other right given to Landlord under this Lease or by
operation of law.

        19.1.3    Upon any termination of this Lease, whether by lapse of time
or otherwise, Landlord shall be entitled to recover as damages, all rent,
including any amounts treated as additional rent under this Lease, and other
sums due and payable by Tenant on the date of termination, plus as liquidated
damages and not as a penalty, an amount equal to the sum of: (a) an amount equal
to the then present value of the rent reserved in this Lease for the residue of
the stated Term of this Lease including any amounts treated as additional rent
under this Lease and all other sums provided in this Lease to be paid by Tenant,
minus the fair value of the Premises for such residue; and (b) the expenses
described in Section 19.1.4 relating to recovery of the Premises, preparation
for reletting and for reletting itself.

        19.1.4    Upon any termination of Tenant's right to possession only
without termination of the Lease:

        19.1.4.1    Neither such termination of Tenant's right to possession nor
Landlord's taking and holding possession thereof as provided in Section 19.1.2
shall terminate the Lease or release Tenant, in whole or in part, from any
obligation, including Tenant's obligation to pay the rent, including any amounts
treated as additional rent, under this Lease for the full Term, and if Landlord
so elects Tenant shall continue to pay to Landlord the entire amount of the rent
as and when it becomes due, including any amounts treated as additional rent
under this Lease, for the remainder of the Term plus any other sums provided in
this Lease to be paid by Tenant for the remainder of the Term.

        19.1.4.2    Landlord shall use commercially reasonable efforts to relet
the Premises or portions thereof. Landlord and Tenant agree that nevertheless
Landlord shall at most be required to use only the same efforts Landlord then
uses to lease premises in the Building generally and that in any case that
Landlord shall not be required to give any preference or priority to the showing
or leasing of the Premises or portions thereof over any other space that
Landlord may be leasing or have available and may place a suitable prospective
tenant in any such other space regardless of when such other space becomes
available and that Landlord shall have the right to relet the Premises for a
greater or lesser term than that remaining under this Lease, the right to relet
only a portion of the Premises, or a portion of the Premises or the entire
Premises as a part of a larger area, and the right to change the character or
use of the Premises. In connection with or in preparation for any reletting,
Landlord may, but shall not be required to, make repairs, alterations and
additions in or to the Premises and redecorate the same to the extent Landlord
deems necessary or desirable, and Tenant shall pay the cost thereof together
with Landlord's reasonable expenses of reletting, including, without limitation,
any commission incurred by Landlord, within five (5) days of Landlord's demand.
Landlord shall not be required to observe any instruction given by Tenant about
any reletting or accept any tenant offered by Tenant unless such offered tenant
has a credit-worthiness acceptable to Landlord and leases the entire Premises
upon terms and conditions including a rate of rent (after giving effect to all
expenditures by Landlord for tenant improvements, broker's commissions and other
leasing costs) all no less favorable to Landlord than as called for in this
Lease, nor shall Landlord be required to make or permit any assignment or
sublease for more than the current term or which Landlord would not be required
to permit under the provisions of Article 9.

17

--------------------------------------------------------------------------------

        19.1.4.3    Until such time as Landlord shall elect to terminate the
Lease and shall thereupon be entitled to recover the amounts specified in such
case in Section 19.1.3, Tenant shall pay to Landlord upon demand the full amount
of all rent, including any amounts treated as additional rent under this Lease
and other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations, additions, redecorating and Landlord's expenses
of reletting and the collection of the rent accruing therefrom (including
reasonable attorney's fees and broker's commissions), as the same shall then be
due or become due from time to time, less only such consideration as Landlord
may have received from any reletting of the Premises; and Tenant agrees that
Landlord may file suits from time to time to recover any sums falling due under
this Article 19 as they become due. Any proceeds of reletting by Landlord in
excess of the amount then owed by Tenant to Landlord from time to time shall be
credited against Tenant's future obligations under this Lease but shall not
otherwise be refunded to Tenant or inure to Tenant's benefit.

        19.2     Upon the occurrence of an Event of Default, Landlord may (but
shall not be obligated to) cure such default at Tenant's sole expense. Without
limiting the generality of the foregoing, Landlord may, at Landlord's option,
enter into and upon the Premises if Landlord determines in its sole discretion
that Tenant is not acting within a commercially reasonable time to maintain,
repair or replace anything for which Tenant is responsible under this Lease or
to otherwise effect compliance with its obligations under this Lease and correct
the same, without being deemed in any manner guilty of trespass, eviction or
forcible entry and detainer and without incurring any liability for any damage
or interruption of Tenant's business resulting therefrom and Tenant agrees to
reimburse Landlord within five (5) days of Landlord's demand as additional rent,
for any expenses which Landlord may incur in thus effecting compliance with
Tenant's obligations under this Lease, plus interest from the date for
expenditure by Landlord at the Wall Street Journal prime rate.

        19.3     If, on account of any breach or default by either party in its
obligations under the terms and conditions of this Lease, it shall become
necessary or appropriate for the other party to employ or consult with an
attorney or collection agency concerning or to enforce or defend any of its
rights or remedies arising under this Lease or to collect any sums due, the
defaulting party agrees to pay all costs and fees so incurred by the
non-defaulting party, including, without limitation, reasonable attorneys' fees
and costs. TENANT EXPRESSLY WAIVES ANY RIGHT TO: (A) TRIAL BY JURY; AND
(B) SERVICE OF ANY NOTICE REQUIRED BY ANY PRESENT OR FUTURE LAW OR ORDINANCE
APPLICABLE TO LANDLORDS OR TENANTS BUT NOT REQUIRED BY THE TERMS OF THIS LEASE.

        19.4     Pursuit of any of the foregoing remedies shall not preclude
pursuit of any of the other remedies provided in this Lease or any other
remedies provided by law (all such remedies being cumulative), nor shall pursuit
of any remedy provided in this Lease constitute a forfeiture or waiver of any
rent due to Landlord under this Lease or of any damages accruing to Landlord by
reason of the violation of any of the terms, provisions and covenants contained
in this Lease.

        19.5     No act or thing done by Landlord or its agents during the Term
shall be deemed a termination of this Lease or an acceptance of the surrender of
the Premises, and no agreement to terminate this Lease or accept a surrender of
said Premises shall be valid, unless in writing signed by Landlord. No waiver by
Landlord or Tenant of any violation or breach of any of the terms, provisions
and covenants contained in this Lease shall be deemed or construed to constitute
a waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord's acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing. Forbearance by Landlord or Tenant in enforcing one or more of the
remedies provided in this Lease shall not be deemed or construed to constitute a
waiver of such right to enforce any such remedies with respect to such default
or any subsequent default.

18

--------------------------------------------------------------------------------

        19.6     Any and all property which may be removed from the Premises by
Landlord pursuant to the authority of this Lease or of law, to which Tenant is
or may be entitled, may be handled, removed and/or stored, as the case may be,
by or at the direction of Landlord but at the risk, cost and expense of Tenant,
and Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord's possession or under Landlord's
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Premises shall, at Landlord's option, be
deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant.

        19.7     If more than two (2) Events of Default occur during the last
year of the Term or any renewal thereof, Tenant's renewal options shall be null
and void.

20.    TENANT'S BANKRUPTCY OR INSOLVENCY.     

        20.1     If at any time and for so long as Tenant shall be subjected to
the provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a "Debtor's Law"):

        20.1.1    Tenant, Tenant as debtor-in-possession, and any trustee or
receiver of Tenant's assets (each a "Tenant's Representative") shall have no
greater right to assume or assign this Lease or any interest in this Lease, or
to sublease any of the Premises than accorded to Tenant in Article 9, except to
the extent Landlord shall be required to permit such assumption, assignment or
sublease by the provisions of such Debtor's Law. Without limitation of the
generality of the foregoing, any right of any Tenant's Representative to assume
or assign this Lease or to sublease any of the Premises shall be subject to the
conditions that:

        20.1.1.1    Such Debtor's Law shall provide to Tenant's Representative a
right of assumption of this Lease which Tenant's Representative shall have
timely exercised and Tenant's Representative shall have fully cured any default
of Tenant under this Lease.

        20.1.1.2    Tenant's Representative or the proposed assignee, as the
case shall be, shall have deposited with Landlord as security for the timely
payment of rent an amount equal to the larger of: (a) three (3) months' rent and
other monetary charges accruing under this Lease; and (b) any sum specified in
Article 5; and shall have provided Landlord with adequate other assurance of the
future performance of the obligations of the Tenant under this Lease. Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant's
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant's Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant's obligations under this Lease.

        20.1.1.3    The assumption or any contemplated assignment of this Lease
or subleasing any part of the Premises, as shall be the case, will not breach
any provision in any other lease, mortgage, financing agreement or other
agreement by which Landlord is bound.

        20.1.1.4    Landlord shall have, or would have had absent the Debtor's
Law, no right under Article 9 to refuse consent to the proposed assignment or
sublease by reason of the identity or nature of the proposed assignee or
sublessee or the proposed use of the Premises concerned.

19

--------------------------------------------------------------------------------



21.    QUIET ENJOYMENT.     Landlord represents and warrants that it has full
right and authority to enter into this Lease and that Tenant, while paying the
rental and performing its other covenants and agreements contained in this
Lease, shall peaceably and quietly have, hold and enjoy the Premises for the
Term without hindrance or molestation, subject to the terms and provisions of
this Lease. Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

22.    CASUALTY     

        22.1   In the event the Premises or the Building are damaged by fire or
other cause and in Landlord's reasonable estimation such damage can be
materially restored within one hundred eighty (180) days, Landlord shall
forthwith repair the same and this Lease shall remain in full force and effect,
except that Tenant shall be entitled to a proportionate abatement in rent from
the date of such damage. Such abatement of rent shall be made pro rata in
accordance with the extent to which the damage and the making of such repairs
shall interfere with the use and occupancy by Tenant of the Premises from time
to time. Within forty-five (45) days from the date of such damage, Landlord
shall notify Tenant, in writing, of Landlord's reasonable estimation of the
length of time within which material restoration can be made, and Landlord's
determination shall be binding on Tenant. For purposes of this Lease, the
Building or Premises shall be deemed "materially restored" if they are in such
condition as would not prevent or materially interfere with Tenant's use of the
Premises for the purpose for which it was being used immediately before such
damage.

        22.2     If such repairs cannot, in Landlord's reasonable estimation, be
made within one hundred eighty (180) days, Landlord and Tenant shall each have
the option of giving the other, at any time within ninety (90) days after such
damage, notice terminating this Lease as of the date of such damage. In the
event of the giving of such notice, this Lease shall expire and all interest of
the Tenant in the Premises shall terminate as of the date of such damage as if
such date had been originally fixed in this Lease for the expiration of the
Term. In the event that neither Landlord nor Tenant exercises its option to
terminate this Lease, then Landlord shall repair or restore such damage, this
Lease continuing in full force and effect, and the rent hereunder shall be
proportionately abated as provided in Section 22.1.

        22.3     Landlord shall not be required to repair or replace any damage
or loss by or from fire or other cause to any panelings, decorations,
partitions, additions, railings, ceilings, floor coverings, office fixtures or
any other property or improvements installed on the Premises by, or belonging
to, Tenant. Any insurance which may be carried by Landlord or Tenant against
loss or damage to the Building or Premises shall be for the sole benefit of the
party carrying such insurance and under its sole control.

        22.4     In the event that Landlord should fail to complete such repairs
and material restoration within sixty (60) days after the date estimated by
Landlord therefor as extended by this Section 22.4, Tenant may at its option and
as its sole remedy terminate this Lease by delivering written notice to
Landlord, within thirty (30) days after the expiration of said period of time,
whereupon the Lease shall end on the date of such notice or such later date
fixed in such notice as if the date of such notice was the date originally fixed
in this Lease for the expiration of the Term; provided, however, that if
construction is delayed because of changes, deletions or additions in
construction requested by Tenant, strikes, lockouts, casualties, Acts of God,
war, material or labor shortages, government regulation or control or other
causes beyond the reasonable control of Landlord, the period for restoration,
repair or rebuilding shall be extended for the amount of time Landlord is so
delayed.

        22.5     Notwithstanding anything to the contrary contained in this
Article: (a) Landlord shall not have any obligation whatsoever to repair,
reconstruct, or restore the Premises when the damages resulting from any
casualty covered by the provisions of this Article 22, occur during the last
twelve (12) months of the Term or any extension thereof, but if Landlord
determines not to repair such damages Landlord shall notify Tenant and if such
damages shall render any material portion of the

20

--------------------------------------------------------------------------------

Premises untenantable Tenant shall have the right to terminate this Lease by
notice to Landlord within fifteen (15) days after receipt of Landlord's notice;
and (b) in the event the holder of any indebtedness secured by a mortgage or
deed of trust covering the Premises or Building requires that any insurance
proceeds be applied to such indebtedness, then Landlord shall have the right to
terminate this Lease by delivering written notice of termination to Tenant
within fifteen (15) days after such requirement is made by any such holder,
whereupon this Lease shall end on the date of such damage as if the date of such
damage were the date originally fixed in this Lease for the expiration of the
Term.

        22.6     In the event of any damage or destruction to the Building or
Premises by any peril covered by the provisions of this Article 22, it shall be
the Tenant's responsibility to properly secure the Premises and upon notice from
Landlord to remove forthwith, at its sole cost and expense, such portion of all
of the property belonging to Tenant or its licensees from such portion or all of
the Building or Premises as Landlord shall request.

23.    EMINENT DOMAIN.     If all or any substantial part of the Premises or the
parking or loading dock facilities shall be taken or appropriated by any public
or quasi-public authority under the power of eminent domain, or conveyance in
lieu of such appropriation, either party to this Lease shall have the right, at
its option, of giving the other, at any time within thirty (30) days after such
taking, notice terminating this Lease, except that Tenant may only terminate
this Lease by reason of taking or appropriation, if such taking or appropriation
shall be so substantial as to materially interfere with Tenant's use and
occupancy of the Premises. If neither party to this Lease shall so elect to
terminate this Lease, the rental thereafter to be paid shall be adjusted on a
fair and equitable basis under the circumstances. In addition to the rights of
Landlord above, if any substantial part of the Building shall be taken or
appropriated by any public or quasi-public authority under the power of eminent
domain or conveyance in lieu thereof, and regardless of whether the Premises or
any part thereof are so taken or appropriated, Landlord shall have the right, at
its sole option, to terminate this Lease. Landlord shall be entitled to any and
all income, rent, award, or any interest whatsoever in or upon any such sum,
which may be paid or made in connection with any such public or quasi-public use
or purpose, and Tenant hereby assigns to Landlord any interest it may have in or
claim to all or any part of such sums, other than any separate award which may
be made with respect to Tenant's trade fixtures and moving expenses; Tenant
shall make no claim for the value of any unexpired Term.

24.    SALE BY LANDLORD.     In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease.
Except as set forth in this Article 24, this Lease shall not be affected by any
such sale and Tenant agrees to attorn to the purchaser or assignee. If any
security has been given by Tenant to secure the faithful performance of any of
the covenants of this Lease, Landlord may transfer or deliver said security, as
such, to Landlord's successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security.

25.    ESTOPPEL CERTIFICATES.     Within ten (10) days following any written
request which either party may make from time to time, the other party shall
execute and deliver to the requesting party or its mortgagee or prospective
mortgagee a sworn statement certifying: (a) the date of commencement of this
Lease; (b) the fact that this Lease is unmodified and in full force and effect
(or, if there have been modifications to this Lease, that this lease is in full
force and effect, as modified, and stating the date and nature of such
modifications); (c) the date to which the rent and other sums payable under this
Lease have been paid; (d) the fact that the certifying party has no knowledge of
any current defaults under this Lease by either Landlord or Tenant except as
specified in the statement; and (e) such other matters as may be reasonably
requested. Landlord and Tenant intend that any statement delivered pursuant to
this Article 25 may be relied upon by any mortgagee, beneficiary or purchaser,
and the certifying party shall be liable for all loss, cost or expense resulting
from the failure of any sale or funding of any loan caused by any material
misstatement contained in such estoppel certificate.

21

--------------------------------------------------------------------------------



26.    SURRENDER OF PREMISES.     

        26.1     Tenant shall arrange to meet Landlord for two (2) joint
inspections of the Premises, the first to occur at least thirty (30) days (but
no more than sixty (60) days) before the last day of the Term, and the second to
occur not later than forty-eight (48) hours after Tenant has vacated the
Premises. In the event of Tenant's failure to arrange such joint inspections
and/or participate in either such inspection, Landlord's inspection at or after
Tenant's vacating the Premises shall be conclusively deemed correct for purposes
of determining Tenant's responsibility for repairs and restoration.

        26.2     All alterations, additions, and improvements in, on, or to the
Premises made or installed by or for Tenant, including carpeting (collectively,
"Alterations"), shall be and remain the property of Tenant during the Term. Upon
the expiration or sooner termination of the Term, all Alterations shall become a
part of the realty and shall belong to Landlord without compensation, and title
shall pass to Landlord under this Lease as by a bill of sale. At the end of the
Term or any renewal of the Term or other sooner termination of this Lease,
Tenant will peaceably deliver up to Landlord possession of the Premises,
together with all Alterations by whomsoever made, in the same conditions
received or first installed, broom clean and free of all debris, excepting only
ordinary wear and tear and damage by fire or other casualty. Notwithstanding the
foregoing, if Landlord elects by notice given to Tenant at the time Landlord
approves such Alterations or, if Landlord's approval was not required, at least
sixty (60) days prior to expiration of the Term, Tenant shall, at Tenant's sole
cost, remove Tenant's sole cost, remove upon termination of this Lease, any and
all of Tenant's furniture, furnishings, movable partitions of less than full
height from floor to ceiling and other trade fixtures and personal property
(collectively, "Personalty"). Personalty not so removed shall be deemed
abandoned by the Tenant and title to the same shall thereupon pass to Landlord
under this Lease as by a bill of sale, but Tenant shall remain responsible for
the cost of removal and disposal of such Personalty, as well as any damaged
caused by such removal.

        26.3     All obligations of Tenant under this Lease not fully performed
as of the expiration or earlier termination of the Term shall survive the
expiration or earlier termination of the Term. Upon the expiration or earlier
termination of the Term, Tenant shall pay to Landlord the amount, as estimated
by Landlord, necessary to repair and restore the Premises as provided in this
Lease and/or to discharge Tenant's obligation for unpaid amounts due or to
become due to Landlord. All such amounts shall be used and held by Landlord for
payment of such obligations of Tenant, with Tenant being liable for any
additional costs upon demand by Landlord, or with any excess to be returned to
Tenant after all such obligations have been determined and satisfied. Any
otherwise unused Security Deposit shall be credited against the amount payable
by Tenant under this Lease.

27.    NOTICES.     Any notice or document required or permitted to be delivered
under this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered when tendered
for delivery to the addressee at its address set forth on the Reference Pages,
or at such other address as it has then last specified by written notice
delivered in accordance with this Article 27, or if to Tenant at either its
aforesaid address or its last known registered office or home of a general
partner or individual owner, whether or not actually accepted or received by the
addressee. Any such notice or document may also be personally delivered if a
receipt is signed by and received from, the individual, if any, named in
Tenant's Notice Address.

28.    TAXES PAYABLE BY TENANT.     In addition to rent and other charges to be
paid by Tenant under this Lease, Tenant shall reimburse to Landlord, upon
demand, any and all taxes payable by Landlord (other than net income taxes)
whether or not now customary or within the contemplation of the parties to this
Lease: (a) upon, allocable to, or measured by or on the gross or net rent
payable under this Lease, including without limitation any gross income tax or
excise tax levied by the State,

22

--------------------------------------------------------------------------------

any political subdivision thereof, or the Federal Government with respect to the
receipt of such rent; (b) upon or with respect to the possession, leasing,
operation, management, maintenance, alteration repair, use or occupancy of the
Premises or any portion thereof, including any sales, use or service tax imposed
as a result thereof; (c) upon or measured by the Tenant's gross receipts or
payroll or the value of Tenant's equipment, furniture, fixtures and other
personal property of Tenant or leasehold improvements, alterations or additions
located in the Premises; or (d) upon this transaction or any document to which
Tenant is a party creating or transferring any interest of Tenant in this Lease
or the Premises. In addition to the foregoing, Tenant agrees to pay, before
delinquency, any and all taxes levied or assessed against Tenant and which
become payable during the term hereof upon Tenant's equipment, furniture,
fixtures and other personal property of Tenant located in the Premises.

29.    EXPANSION OPTION.     Provided Tenant is not then in default under the
terms, convenants and conditions of the Lease, Tenant shall have the right to
lease any leaseable portion of the Building outside the Premises (the "Expansion
Premises") at such time as the Expansion Premises is vacated by the prior tenant
and its lease terminates. In such event, Landlord shall give written notice to
Tenant of the availability of the Expansion Space and the terms and conditions
on which Landlord intends to offer it to the public and Tenant shall have a
period of twenty (20) days in which to exercise Tenant's right to lease the
Expansion Premises pursuant to the terms and conditions contained in Landlord's
notice, failing which Landlord may lease the Expansion Premises to any third
party on whatever basis Landlord desires, and Tenant shall have no further
rights with respect to the Expansion Premises. If Tenant exercises an expansion
option hereunder, effective as of the date Landlord delivers the Expansion
Premises (the "Delivery Date"), the Expansion Premises shall automatically be
included within the Premises and subject to all the terms and conditions of the
Lease, except as set forth in Landlord's notice and as follows: (i) Tenant's
Proportionate Share shall be recalculated, using the total square footage of the
Premises, as increased by the Expansion Premises; and (ii) the Expansion
Premises shall be leased on an "as is" basis and Landlord shall have no
obligation to improve the Expansion Premises or grant Tenant any improvement
allowance thereon.

30.    DEFINED TERMS AND HEADINGS.     The Article headings shown in this Lease
are for convenience of reference and shall in no way define, increase, limit or
describe the scope or intent of any provision of this Lease. Any indemnification
or insurance of Landlord shall apply to and inure to the benefit of all the
following "Landlord Entities", being Landlord, Landlord's investment manager,
and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents or each of them. Any option
granted to Landlord shall also include or be exercisable by Landlord's trustee,
beneficiary, agents and employees, as the case may be. In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several. The terms "Tenant" and "Landlord" or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and their and each of
their respective successors, executors, administrators and permitted assigns,
according to the context hereof. The term "rentable area" shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building including a
proportionate share of any common areas. Landlord and Tenant hereby accept and
agree to be bound by the figures for the rentable space footage of the Premises
and Tenant's Proportionate Share shown on the Reference Pages. The term
"Building" refers to the structure in which the Premises are located and the
common areas (parking lots, sidewalks, landscaping, etc.) appurtenant thereto.
If the Building is part of a larger complex of structures, the term "Building"
may include the entire complex, where appropriate (such as shared Expenses or
Taxes) and subject to Landlord's reasonable discretion.

31.    TENANT'S AUTHORITY.     If Tenant signs as a corporation, partnership,
trust or other legal entity each of the persons executing this Lease on behalf
of Tenant represents and warrants that Tenant has been and is qualified to do
business in the state in which the Building is located, that the entity has full
right and authority to enter into this Lease, and that all persons signing on
behalf of the entity were

23

--------------------------------------------------------------------------------

authorized to do so by appropriate actions. Tenant agrees to deliver to
Landlord, simultaneously with the delivery of this Lease, a corporate
resolution, proof of due authorization by partners, opinion of counsel or other
appropriate documentation reasonably acceptable to Landlord evidencing the due
authorization of Tenant to enter into this Lease.

32.    FINANCIAL STATEMENTS AND CREDIT REPORTS.     At Landlord's request,
Tenant shall deliver to Landlord a copy, certified by an officer of Tenant as
being a true and correct copy, of Tenant's most recent audited financial
statement, or, if unaudited, certified by Tenant's chief financial officer as
being true, complete and correct in all material respects. Tenant hereby
authorizes Landlord to obtain one or more credit reports on Tenant at any time,
and shall execute such further authorizations as Landlord may reasonably require
in order to obtain a credit report.

33.    COMMISSIONS.     Each of the parties represents and warrants to the other
that it has not dealt with any broker or finder in connection with this Lease,
except as described on the Reference Pages.

34.    TIME AND APPLICABLE LAW.     Time is of the essence of this Lease and all
of its provisions. This Lease shall in all respects be governed by the laws of
the state in which the Building is located.

35.    SUCCESSORS AND ASSIGNS.     Subject to the provisions of Article 9, the
terms, convenants and conditions contained in this Lease shall be binding upon
and inure to the benefit of the heirs, successors, executors, administrators and
assigns of the parties to this Lease.

36.    ENTIRE AGREEMENT.     This Lease, together with its exhibits, contains
all agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.

37.    EXAMINATION NOT OPTION.     Submission of this Lease shall not be deemed
to be a reservation of the Premises. Landlord shall not be bound by this Lease
until it has received a copy of this Lease duly executed by Tenant and has
delivered to Tenant a copy of this Lease duly executed by Landlord, and until
such delivery Landlord reserves the right to exhibit and lease the Premises to
other prospective tenants. Notwithstanding anything contained in this Lease to
the contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord the Security Deposit and
any sum owed pursuant to this Lease.

38.    RECORDATION.     Tenant shall not record or register this Lease or a
short form memorandum hereof without the prior written consent of Landlord, and
then shall pay all charges and taxes incident such recording or registration.

39.    LIMITATION OF LANDLORD'S LIABILITY.     Redress for any claim against
Landlord under this Lease shall be limited to and enforceable only against and
to the extent of Landlord's interest in the Building and any proceeds of
insurance arising therefrom. The obligations of Landlord under this Lease are
not intended to be and shall not be personally binding on, nor shall any resort
be had to the private properties of, any of its or its investment manager's
trustees, directors, officers, partners, beneficiaries, members, stockholders,
employees, or agents, and in no case shall Landlord be liable to Tenant
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damages. The provision contained in the foregoing
sentence is not intended to, and shall

24

--------------------------------------------------------------------------------

not, limit any right that Tenant might otherwise have to obtain injunctive
relief against Landlord or Landlord's successors in interest.

LANDLORD:   TENANT:
Cabot Industrial Properties, L.P., a Delaware limited partnership
 
Quanex Corporation, a Delaware corporation
By:
Cabot Industrial Trust, a Maryland real estate investment trust and its General
Partner
 
 
 
By:
RREEF America, L.L.C., a Delaware limited liability company, its agent
 
 
 
 
By:
/s/  STEPHEN P. VALLARELLI      

--------------------------------------------------------------------------------


 
By:
/s/  JAMES W. GULLIFORD      

--------------------------------------------------------------------------------


 
Name:
Stephen P. Vallarelli

--------------------------------------------------------------------------------


 
Name:
James W. Gulliford

--------------------------------------------------------------------------------


 
Title:
Vice President

--------------------------------------------------------------------------------


 
Title:
President E.P. Div/Quanex

--------------------------------------------------------------------------------


Dated:
August 30, 2002

--------------------------------------------------------------------------------


 
Dated:
,2002

--------------------------------------------------------------------------------

25

--------------------------------------------------------------------------------


EXHIBIT A—FLOOR PLAN DEPICTING THE PREMISES

attached to and made a part of Lease bearing the
Lease Reference Date of August 28, 2002 between
Cabot Industrial Properties, L.P., as Landlord and
Quanex Corporation, as Tenant


        Exhibit A is intended only to show the general layout of the Premises as
of the beginning of the Term of this Lease. It does not in any way supersede any
of Landlord's rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled, any measurements or distances shown
should be taken as approximate.

--------------------------------------------------------------------------------

[GRAPHIC]

[FLOOR PLAN]

--------------------------------------------------------------------------------


EXHIBIT A-1—SITE PLAN

attached to and made a part of Lease bearing the
Lease Reference Date of August 28, 2002 between
Cabot Industrial Properties, L.P., as Landlord and
Quanex Corporation, as Tenant


--------------------------------------------------------------------------------

[GRAPHIC]

[FLOOR PLAN]

--------------------------------------------------------------------------------


EXHIBIT B—INITIAL ALTERATIONS


attached to and made a part of Lease bearing the
Lease Reference Date of August 28, 2002 between
Cabot Industrial Properties, L.P., as Landlord and
Quanex Corporation, as Tenant


        1.    Landlord's Work.     Landlord shall deliver the Premises to Tenant
"as is, where is" with no improvements, repairs or alterations, except for the
following, which will be completed at Landlord's sole cost and expense
("Landlord's Work"): (i) if required by applicable governmental authority or
Tenant's insurance carrier, Landlord shall upgrade the sprinkler system in the
Premises to meet such standards; (ii) Landlord shall make any alterations
necessary so that the Premises comply with the Americans with Disabilities Act
as of the delivery of the Premises to Tenant; (iii) Landlord shall promptly
repair or replace any mechanical or plumbing systems which are not in good
working order as of the Commencement Date (as determined by a contractor
selected by Landlord and approved by Tenant); (iv) Landlord shall demolish the
existing improvements in the GSA Space to make such space comparable to the
condition of the remainder of the Premises in accordance with Schedule I
attached hereto; and (v) Landlord shall remove all of the equipment which is
currently being stored in the Premises. Landlord shall deliver the Premises to
Tenant in a condition which is in compliance with all applicable fire and safety
codes, including the replacement, if necessary, of windows between the office
portion and the warehouse portion (as opposed to removing the windows entirely).
Tenant acknowledges that it has inspected the Premises and agrees to accept the
Premises in its existing condition and that, with the exception of Landlord's
Work, Landlord shall have no obligation to construct any improvements therein.

        2.    Plans and Specifications.     

        2.1  Tenant has furnished Landlord with architectural and design plans
and specifications (the "Tenant's Plans") pertaining to the construction work
which Tenant intends to perform in the Premises in connection with Tenant's
initial occupancy (the "Work") prepared by Jafvert Mueller Architects and
dated                      , 2002, which Landlord has approved.

        2.2  Tenant shall not in any way modify, revise or change such Plans
without the prior written consent of Landlord, which shall not be unreasonably
withheld or conditioned. If Landlord approves such request, the entire cost of
such change, including the cost of revising Tenant's Plans or preparing new
plans, shall be borne by Tenant and any delay occasioned thereby shall not delay
the Commencement Date.

        2.3  Except for such matters, if any, as shall have been required by
Landlord and not requested by Tenant, it shall be Tenant's responsibility that
the Plans comply with all applicable governmental and municipal codes and
regulations and to procure and deliver to Landlord upon request all such
licenses, permits and approvals from all governmental authorities as are
necessary to permit the Work to be commenced and continued to completion and the
so constructed Premises to be occupied.

        3.    Cost Estimates.     Prior to commencing any of the Work, Tenant
shall submit to Landlord a written estimate of the costs of the Work, based upon
competitive bids or a fixed-price contract.

        4.    Contracts and Contractors for the Work.     Tenant shall make all
such contracts and arrangements as shall be necessary or desirable for the
construction and installation of the Work. Tenant agrees to retain contractors,
subcontractors and materialmen who are of good reputation and experienced in and
favorably known for the construction of space comparable to the Premises in the
metropolitan area where the Building is located and that are properly licensed
for the work they are to perform. Tenant shall provide Landlord with a list of
all contractors, subcontractors and materialmen to be utilized by or for Tenant
with respect to the Work and provide true, correct and complete copies of all
contracts relating to the Work. Such contractors, subcontractors, materialmen
and contracts must be satisfactory to Landlord in Landlord's reasonable
discretion, and shall not be employed or executed, as the case may be, without
Landlord's written approval first obtained. Tenant and Tenant's contractors
shall use qualified craftsmen and laborers who are compatible with the trade
unions operating in the Building (if any) and Tenant shall take promptly upon
Landlord's demand all measures necessary to avoid labor unrest in the Premises
and in the Building which is caused by Tenant or Tenant's

--------------------------------------------------------------------------------

contractors. Tenant shall cause all contractors to procure performance bonds and
shall provide Landlord with evidence thereof.

        5.    Construction.     Promptly upon Landlord's approval of the Plans,
Tenant shall apply for, and supply to Landlord upon issuance, a building permit
and any other required governmental permits, licenses or approvals. Upon
issuance of such approvals, Tenant shall commence the Work and shall diligently
prosecute the Work to completion. Tenant agrees to complete the Work on or
before the Rent Commencement Date. Tenant agrees to cause the Work to be
constructed in a good and workmanlike manner using first-class quality
materials, at its sole cost and expense in accordance with the provisions of the
Lease. Upon completion of the Work, Tenant shall provide to Landlord: (i) an
architect's certificate of final completion; (ii) copies of all necessary
governmental permits, including, but not limited to, a certificate of occupancy;
(iii) the sworn statement of the general contractor; (iv) final lien waivers
from all contractors, subcontractors and materialmen; and (v) any other
information or documentation reasonably requested by Landlord to evidence
lien-free completion of construction and payment of all of the cost thereof.
Landlord shall have the right to observe the performance of the Work and Tenant
shall take all such actions with respect thereto as Landlord may, in its good
faith determination, deem advisable from time to time to assure that the Work
and the manner of performance thereof shall not be injurious to the engineering
and construction of the Building or the electrical, plumbing, heating,
mechanical, ventilating or air-conditioning systems of the Building and shall be
in accordance with the Plans and the provisions of this Lease.

        6.    Tenant Allowance.     Provided the Lease is in full force and
effect and Tenant is not in default thereunder, Landlord hereby agrees to pay to
Tenant toward the cost of the Work an amount equal to the lesser of: (i) the
actual cost of the Work; or (ii) Two Hundred Sixty-Five Thousand Three Hundred
Eleven Dollars ($265,311.00) (the "Allowance"). At Tenant's request, Landlord
shall pay the Allowance in monthly draws, contingent upon the satisfaction of
each of the following conditions as of the time of such disbursement:
(a) Landlord's reasonable satisfaction that the Work completed as of the date of
such disbursement has an aggregate value at least equal to the aggregate amount
of proceeds then to be disbursed plus the total amount thereof previously
disbursed; and (b) receipt by Landlord and the title insurer of sworn
statements, waivers of lien and other documents and assurances pertaining to the
Work sufficient to protect Landlord against mechanics' and other liens (except
that Landlord agrees that on interim draws no current lien waiver will be
required from subcontractors as long as such subcontractors have provided lien
waivers for all prior draws). Notwithstanding the foregoing, Landlord shall be
entitled to withhold up to 10% of any draw request to be disbursed upon
completion of the Work as assurance that the Work will be properly completed.
Any final disbursement of the Allowance will also be conditioned upon Tenant's
satisfaction of its obligations under Paragraph 5. If Landlord fails to disburse
the Allowance or any part thereof within thirty (30) days of Tenant's fulfilling
the requirements set forth above, and such failure continues for at least
fifteen (15) days after a subsequent notice from Tenant requesting the
Allowance, Tenant may offset the unpaid portion of the Allowance against any and
all subsequent Rent payments due hereunder, until Tenant has offset a total
amount equal to the amount owed to it.

        7.    Miscellaneous     

        7.1  All rights and remedies of Landlord herein created or otherwise
existing at law or equity are cumulative, and the exercise of one or more such
rights or remedies shall not be deemed to exclude or waive the right to the
exercise of any other rights or remedies. All such rights and remedies may be
exercised and enforced concurrently and whenever and as often as deemed
desirable.

        7.2  This Exhibit B shall not be deemed applicable to any additional
space added to the original Premises at any time or from time to time, whether
by any options under the Lease or otherwise, or to any portion of the original
Premises or any additions thereto in the event of a renewal or extension of the
original term of the Lease, whether by any options under the Lease or otherwise.

        7.3  Tenant shall, before commencing any of the Work, and for so long as
any Work shall continue, comply with the insurance requirements in Schedule II.
In the event Tenant fails to so comply, Landlord shall have the option, but not
the obligation to procure the required insurance and charge Tenant the cost of
such compliance as additional rent.

2

--------------------------------------------------------------------------------


SCHEDULE I

DESCRIPTION OF LANDLORD'S WORK


--------------------------------------------------------------------------------

[GRAPHIC]

[PRODUCTION FLOOR PLAN]

--------------------------------------------------------------------------------


SCHEDULE II

INSURANCE REQUIREMENTS


        1.    Tenant shall cause to be maintained for Landlord's benefit in an
insurance company or companies which are "A" rated, Class VII or better in
Best's Key Rating Guide or such lesser standard as shall be acceptable to
Landlord and authorized to transact business in the state in which the Building
is located, protecting Landlord against liabilities arising out of the
operations of subcontractors and sub-subcontractors as well as Tenant's
contractor ("Contractor") with respect to all the Work, including at least and
in amounts not less than:

        (a)    Worker's Compensation & Employers Liability:    Statutory limits
required by applicable Worker's Compensation Law and $500,000 per occurrence for
Employers Liability, without limitation including all liability arising under
any applicable structural work act and any other statute for the protection of
employees.

        (b)    Commercial or Comprehensive Liability    including Landlord's and
Contractor's Protective, products, and completed operations coverage,
contractual liability including Contractor's indemnity agreements contained in
the Contract Documents, personal injury (employees' exclusion deleted)
$5,000,000 per occurrence Bodily Injury and Property Damage, $5,000,000 combined
single limit. Landlord may require deletion of the 'x, c, u' exclusion, if
applicable.

        (c)    Comprehensive Auto Liability    including owned, non-owned, or
hired vehicles coverage: $1,000,0000 per occurrence Bodily Injury and Property
Damage Liability (Combined Single Limit).

        (d)    Builder's Risk    in an "all risk" form covering the Tenant Work
against loss by fire and other casualty in an amount equal to the full insurable
value of the Tenant Work.

        Notwithstanding the foregoing, upon Tenant's request Landlord shall
provide the coverages set forth in subparagraph (d) above and Tenant shall
reimburse Landlord for the actual cost thereof.

        2.    Contractor shall either have the Landlord added as an additional
named insured to the preceding Commercial or Comprehensive General Liability
insurance policy or shall supply a separate Landlord's Protective policy, with
limits as specified, naming the Landlord as named insured, and said General
Liability or Landlord's Protective policy shall be maintained in force until the
completion of the Work.

        3.    Each insurance policy shall be written to cover all claims arising
out of occurrences taking place within the period of coverage; insurance written
to cover only claims made within the policy period is not acceptable without the
express advance written consent of Landlord. To the extent the policy is not a
Landlord's Protective policy, it shall be endorsed to indicate that it is
primary as respects Landlord, not contributory with any other insurance
available to the Landlord and not subject to reduction of coverage as to
Landlord by reason of any claim asserted against Contractor other than in
connection with the Work or by reason of any misstatement, act or omission of
any party other than Landlord applying for or insured by such insurance.

        4.    Each insurance policy and any certificate furnished in lieu of a
policy shall state that it will not be cancelled, reduced or materially changed
without twenty (20) days' prior written notice to Landlord. In the event Tenant
fails to provide replacement coverage at least fifteen (15) days prior to the
expiration of any policy of insurance, Landlord may at its option secure such
insurance and Tenant shall reimburse Landlord for the cost thereof as additional
rent; but Landlord shall not have any obligation to secure any such insurance.

        5.    If and so long as any monies shall be or be about to be owed to
any lender upon the security of an interest in the Premises or the Building, at
Landlord's request any insurance required hereunder for Landlord's protection
shall also protect Landlord's mortgagee and whenever Landlord is to be an
additional insured, Landlord's mortgagee shall also be so insured.

--------------------------------------------------------------------------------


        6.    Each of the aforesaid insurance coverages shall be placed into
effect before any of the Work is commenced and shall be maintained in force at
all times while and for at least so long as any of the Work is carried on,
including without limitation, any and all activities performed in fulfillment of
any obligation of Contractor or any Subcontractor to correct defects in the Work
or under any other warranty. Before commencing any of the Work, and as often
thereafter as reasonably request by Landlord, Tenant shall supply Landlord with
either the policies themselves or certificates of insurance satisfactory to
Landlord, evidencing compliance with all the foregoing requirements.

        7.    No insurance policy purporting to insure Landlord or Landlord's
lender, as the case may be, shall without the prior written consent of said
party be so written as to limit or condition any of the insurer's obligations to
said party with respect to any insured loss or liability by any condition or
requirement that said party bear, assume or pay any portion of such loss or
liability before the insurer's obligation to said party shall come into effect.

--------------------------------------------------------------------------------


EXHIBIT C—COMMENCEMENT DATE MEMORANDUM

attached to and made a part of Lease bearing the
Lease Reference Date of August 28, 2002 between
Cabot Industrial Properties, L.P., as Landlord and
Quanex Corporation, as Tenant

COMMENCEMENT DATE MEMORANDUM


        THIS MEMORANDUM, made as of ____________, 20____, by and between
___________________ ("Landlord") and ________________________ ("Tenant").

A.Landlord and Tenant are parties to that certain Lease, dated for reference
____________, 20____ (the "Lease") for certain premises (the "Premises")
consisting of approximately ____________ square feet at the building commonly
known as ____________.

B.Tenant is in possession of the Premises and the Term of the Lease has
commenced.

C.Landlord and Tenant desire to enter into this Memorandum confirming the
Commencement Date, the Termination Date and other matters under the Lease.

        NOW, THEREFORE, Landlord and Tenant agree as follows:

1.The actual Commencement Date is ________________________.

2.The actual Termination Date is ________________________.

3.The schedule of the Annual Rent and the Monthly Installment of Rent set forth
on the Reference Pages is deleted in its entirety, and the following is
substituted therefor:

[insert rent schedule]

4.Capitalized terms not defined herein shall have the same meaning as set forth
in the Lease.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date and year first above written.

LANDLORD:   TENANT:
Cabot Industrial Properties, L.P.
 
Quanex Corporation
By:
 
RREEF Management Company, a Delaware corporation
 
 
 
 
By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Name:
 
 
 
Name:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Title:
 
 
 
Title:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Dated:
 
___________________, 20____
 
Dated:
 
___________________, 20____

C-1

--------------------------------------------------------------------------------




EXHIBIT D — RULES AND REGULATIONS

attached to and made a part of Lease bearing the
Lease Reference Date of August 28, 2002 between
Cabot Industrial Properties, L.P., as Landlord and
Quanex Corporation, as Tenant


        1.    No sign, placard, picture, advertisement, name or notice
(collectively referred to as "Signs") shall be installed or displayed on any
part of the outside of the Building without the prior written consent of the
Landlord which consent shall be in Landlord's sole discretion; provided that
Tenant shall have the right to install signage identifying Tenant's business
which is consistent with other signs at the Building. All approved Signs shall
be printed, painted, affixed or inscribed at Tenant's expense by a person or
vendor reasonably approved by Landlord and shall be removed by Tenant at
Tenant's expense upon vacating the Premises. Landlord shall have the right to
remove any Sign installed or displayed in violation of this rule at Tenant's
expense and without notice.

        2.    If Landlord objects in writing to any curtains, blinds, shades or
screens attached to or hung in or used in connection with any window or door of
the Premises or Building, Tenant shall immediately discontinue such use. No
awning shall be permitted on any part of the Premises. Tenants shall not place
anything or allow anything to be placed against or near any glass partitions or
doors or windows which may appear unsightly, in the opinion of Landlord, from
outside the Premises.

        3.    Tenant shall not alter any lock or other access device or install
a new or additional lock or access device or bolt on any door of its Premises
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Tenant, upon the termination of
its tenancy, shall deliver to Landlord the keys or other means of access to all
doors.

        4.    If Tenant requires telephone, data, burglar alarm or similar
service, the cost of purchasing, installing and maintaining such service shall
be borne solely by Tenant. No boring or cutting for wires will be allowed
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Landlord shall direct
electricians as to where and how telephone, data, and electrical wires are to be
introduced or installed. The location of burglar alarms, telephones, call boxes
or other office equipment affixed to the Premises shall be subject to the prior
written approval of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.

        5.    Tenant shall not place a load upon any floor of its Premises,
including mezzanine area, if any, which exceeds the load per square foot that
such floor was designed to carry and that is allowed by law. Heavy objects shall
stand on such platforms as determined by Landlord to be necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such equipment or other property from any cause, and all damage done to the
Building by maintaining or moving such equipment or other property shall be
repaired at the expense of Tenant.

        6.    Tenant shall not install any radio or television antenna,
satellite dish, loudspeaker or other device on the roof or exterior walls of the
Building without Landlord's prior written consent which consent shall be in
Landlord's sole discretion. Landlord will permit Tenant to install a satellite
dish on the roof for reception of Musak transmissions, pursuant to Landlord's
standard license agreement.

        7.    Tenant shall not mark, drive nails, screw or drill into the
partitions, woodwork, plaster or drywall (except for pictures and general office
uses) or in any way deface the Premises or any part thereof. Tenant shall not
affix any floor covering to the floor of the Premises or paint or seal any
floors in any manner except as approved by Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Tenant shall repair any damage
resulting from noncompliance with this rule.

        8.    No cooking shall be done or permitted on the Premises, except that
Underwriters' Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages

D-1

--------------------------------------------------------------------------------


shall be permitted, provided that such equipment and use is in accordance with
all applicable federal, state and city laws, codes, ordinances, rules and
regulations.

        9.    Forklifts which operate on asphalt areas shall only use tires that
do not damage the asphalt.

        10.  Tenant shall not use the name of the Building or any photograph or
other likeness of the Building in connection with or in promoting or advertising
Tenant's business except that Tenant may include the Building name in Tenant's
address. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building.

        11.  All trash and refuse shall be contained in suitable receptacles at
locations approved by Landlord. Tenant shall not place in the trash receptacles
any personal trash or material that cannot be disposed of in the ordinary and
customary manner of removing such trash without violation of any law or
ordinance governing such disposal.

        12.  Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governing authority.

        13.  Tenant assumes all responsibility for securing and protecting its
Premises and its contents including keeping doors locked and other means of
entry to the Premises closed.

        14.  No person shall go on the roof without Landlord's permission.

        15.  Tenant shall not permit any animals, other than seeing-eye dogs, to
be brought or kept in or about the Premises or any common area of the property.

        16.  Tenant shall not permit any motor vehicles to be washed or
mechanical work or maintenance of motor vehicles to be performed on any portion
of the Premises or parking lot.

        17.  These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of any premises in the
Building. Landlord may waive any one or more of these Rules and Regulations for
the benefit of any tenant or tenants, and any such waiver by Landlord shall not
be construed as a waiver of such Rules and Regulations for any or all tenants.

        18.  Landlord reserves the right to make such other and reasonable rules
and regulations of general applicability to all tenants of the Building as in
its judgment may from time to time be needed for safety and security, for care
and cleanliness of the Building and for the preservation of good order in and
about the Building. Tenant agrees to abide by all such rules and regulations
herein stated and any additional rules and regulations which are adopted. Tenant
use reasonable efforts to cause the observance of all of the foregoing rules by
Tenant's employees, agents, clients, customers, invitees and guests.

        19.  Any toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown into
them. The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the Tenant who, or whose employees or
invitees, shall have caused it.

        20.  Tenant shall not permit smoking or carrying of lighted cigarettes
or cigars in areas reasonably designated by Landlord or any applicable
governmental agencies as non-smoking areas.

        21.  Any directory of the Building or project of which the Building is a
part ("Project Area"), if provided, will be exclusively for the display of the
name and location of tenants only and Landlord reserves the right to charge for
the use thereof and to exclude any other names.

        22.  Canvassing, soliciting, distribution of handbills or any other
written material in the Building is prohibited and each tenant shall cooperate
to prevent the same. No tenant shall solicit business from

D-2

--------------------------------------------------------------------------------


other tenants or permit the sale of any goods or merchandise in the Building or
Project Area without the written consent of Landlord.

        23.  Any equipment belonging to Tenant which causes noise or vibration
that may be transmitted to the structure of the Building or to any space therein
to such a degree as to unreasonably interfere with any other tenants of the
Building shall be placed and maintained by Tenant, at Tenant's expense, on
vibration eliminators or other devices sufficient to eliminate the noise or
vibration.

        24.  Driveways, sidewalks, halls, passages, exits, entrances and
stairways ("Access Areas") shall not be obstructed by tenants or used by tenants
for any purpose other than for ingress to and egress from their respective
premises. Access areas are not for the use of the general public and Landlord
shall in all cases retain the right to control and prevent access thereto by all
persons whose presence, in the judgement of Landlord, shall be prejudicial to
the safety, character, reputation and interests of the Building or its tenants.

        25.  Subject to Landlord's obligations under Section 1.4 of the Lease,
Landlord reserves the right to reasonably designate the use of parking areas and
spaces. Tenant shall not park in visitor, reserved, or unauthorized parking
areas. Tenant and Tenant's guests shall park between designated parking lines
only and shall not park motor vehicles in those areas designated by Landlord for
loading and unloading. Vehicles in violation of the above shall be subject to
being towed at the vehicle owner's expense. Vehicles parked overnight without
prior written consent of the Landlord shall be deemed abandoned and shall be
subject to being towed at vehicle owner's expense. Tenant will from time to
time, upon the request of Landlord, supply Landlord with a list of license plate
numbers of vehicles owned or operated by its employees or agents.

        26.  No trucks, tractors or similar vehicles can be parked anywhere
other than in Tenant's own truck dock area. Tractor-trailers which must be
unhooked or parked with dolly wheels beyond the concrete loading areas must use
steel plates or wood blocks under the dolly wheels to prevent damage to the
asphalt paving surfaces. No parking or storing of such trailers will be
permitted in the parking areas or on streets adjacent thereto.

        27.  During such periods of loading and unloading, Tenant shall not
unreasonably interfere with traffic flow and loading and unloading areas of
other tenants. All products, materials or goods must be stored within the
Tenant's Premises and not in any exterior areas, including, but not limited to,
exterior dock platforms, against the exterior of the Building, parking areas and
driveway areas. Tenant agrees to keep the exterior of the Premises clean and
free of nails, wood, pallets, packing materials, barrels and any other debris
produced from their operation.

D-3

--------------------------------------------------------------------------------
